





MDU RESOURCES GROUP, INC.
401(K) RETIREMENT PLAN


Restated effective April 1, 2020




147194561.3
 
 




--------------------------------------------------------------------------------


TABLE OF CONTENTS
Page




INTRODUCTION 1
ARTICLE I DEFINITIONS 2
ARTICLE II PARTICIPATION 9
2.1    Participation Requirements 9
2.2    Termination of Participation 9
2.3    Reemployment 10
ARTICLE III CONTRIBUTIONS 11
3.1    Deferral Contributions 11
3.2    Changing Deferral Contribution Election 12
3.3    In-Plan Roth Conversion 12
3.4    Matching Contributions 13
3.5    Employer Contributions 14
3.6    Special Limitations on Deferral Contributions 14
3.7    Special Matching Contribution Limitations 18
3.8    Contribution Limitation 19
3.9    Rollover Contributions 21
ARTICLE IV ACCOUNTS; VESTING; DISTRIBUTIONS 22
4.1    Participants’ Accounts 22
4.2    Vesting 22
4.3    Distribution 24
4.4    Method of Payment 24
4.5    Withdrawals by Participants 25
4.6    Timing of Distributions 27
4.7    Distributions Made in Accordance with Code Section 401(a)(31) 29
4.8    Loans to Participants 30
ARTICLE IV A MINIMUM DISTRIBUTION REQUIREMENTS 33
4A.1    General Rules 33
4A.2    Time and Manner of Distribution 33
4A.3    Required Minimum Distributions During Participant’s Lifetime 35
4A.4    Required Minimum Distributions After Participant’s Death 36
4A.5    Definitions 37
ARTICLE V INVESTMENT OF CONTRIBUTIONS 39
5.1    Making of Contributions 39
5.2    Investment 39
5.3    Voting of Common Stock of the Company 41
5.4    Tendering of Stock 42
5.5    Dividend Election 42
ARTICLE VI PLAN ADMINISTRATION; CLAIMS FOR BENEFITS 44
6.1    Named Fiduciaries 44


147194561.3
i
 




--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)
Page




6.2    Administrative Powers and Duties 44
6.3    Claims Procedures 45
6.4    Applications and Forms 45
6.5    Facility of Distribution and Payment 46
6.6    Beneficiary Designations 46
6.7    Form and Method of Designation 46
6.8    Administrative Expenses 47
ARTICLE VII TRUST FUND 48
7.1    Trust Agreement 48
7.2    Reversion 48
ARTICLE VIII AMENDMENT AND TERMINATION 49
8.1    Amendments 49
8.2    Right to Terminate 50
8.3    Action by the Company 50
8.4    Distribution of Accounts upon Plan Termination 50
ARTICLE IX ADOPTION OF THE PLAN BY AFFILIATES 51
9.1    Adoption 51
9.2    Withdrawal 51
ARTICLE X GENERAL 52
10.1    No Guarantee of Employment 52
10.2    Nonalienation of Benefits 52
10.3    Missing Persons 52
10.4    Governing Law 52
10.5    Merger or Consolidation of Plan 52
10.6    Distribution to Alternate Payees 53
10.7    Construction 53
ARTICLE XI TOP‑HEAVY PROVISIONS 54
11.1    Top-Heavy Plan 54
11.2    Operative Provisions 54
ARTICLE XII SPECIAL RULES FOR CERTAIN OFFICERS 56
EXECUTION 57
SCHEDULE A MATCHING CONTRIBUTIONS 58
SCHEDULE B PROFIT SHARING CONTRIBUTIONS 60
SCHEDULE C.1 RETIREMENT CONTRIBUTIONS—CERTAIN PARTICIPATING AFFILIATES 63
SCHEDULE C.2 RETIREMENT CONTRIBUTIONS—MDU RESOURCES GROUP, INC. AND
CERTAIN PARTICIPATING AFFILIATES 65


147194561.3
ii
 




--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)
Page




SCHEDULE C.3 RETIREMENT CONTRIBUTIONS—CERTAIN PENSION PLAN
PARTICIPANTS 67
SCHEDULE C.4 RETIREMENT CONTRIBUTIONS—JTL GROUP, INC. 69
SCHEDULE C.5 RETIREMENT CONTRIBUTIONS—HAWAIIAN CEMENT, MAUI CONCRETE
AND AGGREGATE DIVISION 70
SCHEDULE C.6 RETIREMENT CONTRIBUTIONS—SWEETMAN CONST. CO. AND RAIL TO
ROAD, INC. 71
SCHEDULE D PREVAILING WAGE LAW REQUIREMENTS AND SUPPLEMENTAL
CONTRIBUTIONS 72
SCHEDULE E PLAN MERGERS 74




147194561.3
iii
 




--------------------------------------------------------------------------------






INTRODUCTION
The MDU Resources Group, Inc. 401(k) Retirement Plan (formerly the Tax Deferred
Compensation Savings Plan) (the “Plan”) was originally established effective
January 1, 1984, by the board of directors of MDU Resources Group, Inc.
(formerly Montana-Dakota Utilities Co.) (the “Company”). The Plan is intended to
provide a means for deferred savings and investment by Eligible Employees and to
afford security for their retirement. The Plan is intended to comply with the
requirements of ERISA and Sections 401(a) and 401(k) of the Code.
The Plan is amended and restated as set forth herein generally effective April
1, 2020 (or such earlier or later effective date as provided herein) in
connection with a change in the Plan’s recordkeeper and to incorporate all prior
amendments, to reflect the Internal Revenue Service’s final regulations on
hardship distributions, to make certain Plan-design changes (including the
addition of Roth contributions, in-Plan Roth conversions and flexible
installment distributions, and certain Plan loan changes), and to make certain
other changes. The rights and benefits of a Participant who severed from
employment with all Affiliates prior to the effective date of this amendment and
restatement shall be determined under the Plan as in effect at the time of such
severance from employment, except as otherwise provided herein, as required by
applicable law, or in accordance with uniform procedures adopted by the
Committee.
Plan provisions relating to certain Employer contributions, merged plans, and
other provisions specific to certain Participating Affiliates and Participants
are set forth in the schedules herein.


147194561.3
1
 




--------------------------------------------------------------------------------





ARTICLE I
DEFINITIONS
The following terms, when used herein, shall have the meanings stated below
unless a different meaning is otherwise indicated or required by the context.
Account – The Pretax Deferral Account, Roth Deferral Account, In-Plan Roth
Conversion Account, Matching Contribution Account, ESOP Account, Rollover
Account, Profit Sharing Account, and Retirement Contribution Account,
respectively, maintained for a Participant (or an Eligible Employee), as
applicable. In addition, the Committee may establish additional accounts and
subaccounts as it may deem necessary for the proper administration of the Plan,
and “Account” may also refer to any or all such additional accounts and
subaccounts.
Affiliate –The Company and any other corporation, trade or business that,
together with the Company, is treated as a single employer with the Company
pursuant to Code Section 414(b), (c), (m), or (o), except that with respect to
Section 3.8, “pursuant to Code Section 414(b), (c), (m), or (o), as modified by
Code Section 415(h)” shall be substituted for the preceding reference to
“pursuant to Code Section 414(b), (c), (m), or (o).
Code – The Internal Revenue Code of 1986, as amended. Reference to any specific
Code section shall include such section, any valid regulation promulgated
thereunder, and any comparable provision of any future legislation amending,
supplementing, or superseding such section.
Committee – The MDU Resources Group, Inc. Employee Benefits Committee appointed
to administer the Plan pursuant to Article VI or its delegate, as applicable.
Common Stock – Common stock of the Company.
Company – MDU Resources Group, Inc., or any successor thereto.
Compensation – The total compensation paid to an Eligible Employee by the
Employer (not in excess of $285,000 for the 2020 Plan Year, as adjusted by the
Secretary of the Treasury to reflect increases in the cost of living), unreduced
by any deferral contributions of the Eligible Employee to the Plan, and any
amount that is contributed by the Employer pursuant to a salary reduction
agreement and that is not includible in the gross income of an Employee under
Code Sections 125(a), 132(f)(4), 402(e)(3), 402(h)(1)(B), 402(k), or 457(b),
including any differential wage payment (as defined in Code Section


147194561.3
2
 




--------------------------------------------------------------------------------





3401(h)(2)), but excluding other contributions to the Plan, contributions to
other employee benefit plans, relocation allowances, club membership
reimbursements, the cost of group life insurance that is added to taxable income
of the Eligible Employee, and any other extra or additional compensation from
the Employer that does not constitute base compensation, such as bonuses and
other incentive compensation.
Disability – A physical or mental condition of an Eligible Employee that results
in permanent and total disability as defined by the Social Security
Administration.
Distributee – Distributee means an Employee or former Employee. In addition, the
Employee’s (or former Employee’s) surviving Spouse and the Employee’s (or former
Employee’s) Spouse or former Spouse who is the alternate payee under a qualified
domestic relations order, as defined in Code Section 414(p), are Distributees
with regard to the interest of the Spouse or former Spouse. A Distributee also
means the Employee’s (or former Employee’s) non-Spouse designated beneficiary,
in which case, the distribution can only be transferred to a traditional IRA or
Roth IRA established on behalf of the non-Spouse designated beneficiary for the
purpose of receiving the distribution.
Effective Date – The Effective Date of the amendment and restatement of the Plan
is April 1, 2020. The Plan was originally established effective January 1, 1984.
Eligible Employee – Eligible Employee means each regular full-time Employee or
part time Employee scheduled to work at least 1,000 Hours of Service a year who
is at least 18 years of age and who is actively employed by the Employer;
provided, however, that a part-time Employee scheduled to work less than 1,000
Hours of Service a year who completes at least 1,000 Hours of Service within a
12-month period beginning on the Employee’s employment date or in any subsequent
Plan Year shall be an Eligible Employee.
Notwithstanding the foregoing, unless specifically approved as an Eligible
Employee by the Committee, an Employee of an Employer shall not be an Eligible
Employee during any time when such Employee is (1) eligible to participate in a
multiemployer plan as defined in ERISA Section 3(37) to which the Employer
contributes, (2) covered by a collectively bargained unit that has not bargained
for the Plan for such Employee, (3) classified as a student or intern as defined
by the payroll practices of the Employer, or (4) classified as a Temporary
Employee, except that a Davis-Bacon Employee described in Section D-1


147194561.3
3
 




--------------------------------------------------------------------------------





who is a Temporary Employees will become an Eligible Employees upon the
completion of one Hour of Service.
A student, intern, or Temporary Employee who completed at least 1,000 Hours of
Service within a 12-month period ending on or before December 31, 2010 shall be
an Eligible Employee.
A Leased Employee shall not be an Eligible Employee.
Eligible Retirement Plan – Eligible Retirement Plan means (1) an individual
retirement account described in Code Section 408(a) or 408A, (2) an individual
retirement annuity described in Code Section 408(b), (3) an annuity plan
described in Code Section 403(a), (4) an annuity contract described in Code
Section 403(b), (5) an eligible plan under Code Section 457(b) that is
maintained by a state, political subdivision of a state, or any agency or
instrumentality of a state or political subdivision of a state and that agrees
to separately account for amounts transferred into such plan from this Plan, or
(6) a qualified plan described in Code Section 401(a) that accepts the
Distributee’s Eligible Rollover Distribution. This definition shall also apply
in the case of a distribution to a surviving Spouse, or to a Spouse or former
Spouse who is the alternate payee under a qualified domestic relations order, as
defined in Code Section 414(p). If any portion of an Eligible Rollover
Distribution is attributable to payments or distributions from a Roth Deferral
Account, an Eligible Retirement Plan with respect to such portion shall include
only another designated Roth account of the individual from whose Account the
payments or distributions were made or a Roth IRA of such individual.
Eligible Rollover Distribution – Eligible Rollover Distribution means any
distribution of all or any portion of the balance to the credit of the
Distributee, except that an Eligible Rollover Distribution does not include (1)
any distribution that is one of a series of substantially equal periodic
payments made (not less frequently than annually) for the life (or life
expectancy) of the Distributee or the joint lives (or joint life expectancies)
of the Distributee and the Distributee’s designated beneficiary, or for a
specified period of ten years or more, (2) any distribution to the extent such
distribution is required under Code Section 401(a)(9), (3) any hardship
distribution described in Code Section 401(k)(2)(B)(i)(iv), (4) the portion of
any distribution that is not includible in gross income (determined without
regard to the exclusion for net unrealized appreciation with respect to employer
securities), or (5) a distribution excluded from the definition of an “Eligible
Rollover Distribution” under applicable Treasury rulings or regulations.


147194561.3
4
 




--------------------------------------------------------------------------------





A portion of a distribution shall not fail to be an Eligible Rollover
Distribution merely because the portion consists of after-tax employee
contributions that are not includible in gross income. However, such portion may
be paid only to an individual retirement account or annuity described in Code
Section 408(a) or 408(b), a Roth IRA described in Code Section 408A, a qualified
retirement plan (either a defined contribution plan or a defined benefit plan)
described in Code Section 401(a) or 403(a), or an annuity contract described in
Code Section 403(b) that agrees to separately account for amounts so transferred
(and earnings thereon), including separately accounting for the portion of such
distribution that is includible in gross income and the portion of such
distribution that is not so includible.
Employee – An individual shall be an Employee of or be employed by the Employer
for any Plan Year only if such individual is treated by the Employer for such
Plan Year as its employee for purposes of employment taxes and wage withholding
for federal income taxes, regardless of any subsequent reclassification by the
Employer, any governmental agency, or court.
Employer – The Company and the Participating Affiliates.
ERISA – The Employee Retirement Income Security Act of 1974, as amended.
Reference to any specific ERISA section shall include such section, any valid
regulation promulgated thereunder, and any comparable provision of any future
legislation amending, supplementing, or superseding such section.
ESOP – The portion of the Plan that is designed to invest primarily in Common
Stock and is intended to satisfy the requirements of a non-leveraged employee
stock ownership plan set forth in Code Sections 401(a), 409, and 4975(e)(7). The
ESOP consists of all amounts credited to Participants’ Accounts that are
invested in Common Stock from time to time, including, without limitation,
amounts held under this Plan as a result of the merger of the MDU Resources
Group, Inc. Employee Stock Ownership Plan into the Plan as of January 1, 1988.
ESOP Account – The separate Account or Accounts maintained for a Participant to
which is credited the Participant’s interest in the ESOP from time to time.
Highly Compensated Employee or HCE – Includes highly compensated active
Employees and highly compensated former Employees. “Highly compensated active
Employee” means any Employee who (1) was a 5% owner (as defined in Code Section
416(i)(I)) of the Employer at any time during the current or the preceding year,
or (2) for the preceding year had compensation from the Employer in excess of


147194561.3
5
 




--------------------------------------------------------------------------------





$80,000 (as adjusted by the Secretary of the Treasury pursuant to Code Section
415(d), except that the base period shall be the calendar quarter ending
September 30, 1996).
A former Employee shall be treated as a Highly Compensated Employee if (A) such
Employee was a Highly Compensated Employee when he or she separated from
service, or (B) such Employee was a Highly Compensated Employee at any time
after attaining age 55.
The determination of who is a Highly Compensated Employee will be made in
accordance with Code Section 414(q).
For purposes of this definition, the term “compensation” means Section 415
compensation (as defined in Section 3.8).
Hour of Service – Any hour for which an Employee is directly or indirectly paid
or entitled to payment by an Employer (1) for the performance of duties, or (2)
on account of a period of time during which no duties are performed due to paid
vacation, paid holidays, paid illness or incapacity, paid jury duty, or other
authorized paid leaves of absence, or (3) for which back pay irrespective of
mitigation of damages is either awarded or agreed to by an Employer. The number
of Hours of Service, and the period to which such hours shall be credited, will
be determined in accordance with Department of Labor Regulations Section
2530.200b-2.
In-Plan Roth Conversion Account – An Account created to hold amounts under the
Plan that a Participant, spousal alternate payee, or spousal beneficiary elects
to convert to the In-Plan Roth Conversion Account in accordance with Section
3.3. The Committee may establish subaccounts based on the source of the in-Plan
Roth conversion.
Investment Funds – Each of the investment funds designated by the Committee in
which a Participant’s Accounts may be invested, in accordance with Section 5.2.
Leased Employee – An individual, not otherwise an Employee, who, pursuant to an
agreement between an Affiliate and a leasing organization, has performed, on a
substantially full-time basis, for a period of at least 12 months, services
under the primary direction or control of the Affiliate unless (1) the
individual is covered by a money purchase pension plan maintained by the leasing
organization and meeting the requirements of Code Section 414(n)(5)(B), and (2)
Leased Employees do not constitute more


147194561.3
6
 




--------------------------------------------------------------------------------





than 20% of the nonhighly compensated workforce of all Affiliates (within the
meaning of Code Section 414(n)(5)(C)(ii)).
Matching Contribution Account – The separate Account to which Employer matching
contributions under Section 3.4 are credited.
Normal Retirement Age – The date a Participant attains age 60.
Participant – An Eligible Employee who participates in the Plan pursuant to
Article II.
Participating Affiliate – An Affiliate to which the Committee has extended the
Plan and which adopts the Plan by its board of directors or other governing
body.
Plan – The MDU Resources Group, Inc. 401(k) Retirement Plan as set forth herein
and as amended from time to time.
Plan Year – The calendar year.
Pretax Deferral Account – The separate Account to which pretax deferral
contributions under Section 3.1 are credited.
Profit Sharing Account – A separate account to which profit sharing
contributions under Section 3.5(a) are credited.
Retirement Contribution Account – A separate account to which retirement
contributions under Section 3.5(b) are credited.
Rollover Account – The separate Account maintained for an Eligible Employee to
hold amounts contributed pursuant to Section 3.9.
Roth Deferral Account – The separate Account to which Roth deferral
contributions under Section 3.1 are credited.
Section 16 Officer – An officer as described in Section 16 of the Securities
Exchange Act of 1934 and the rules thereunder.
Spouse – The person to whom an individual is married for purposes of federal
income taxes.
Temporary Employee – An Employee classified as a temporary Employee by an
Employer and assigned employment status code 5 in the Knife River Corporation
payroll system, employment status code 7 in the Montana-Dakota Utilities Co. or
WBI Energy, Inc. payroll system, employment status code N in the MDU
Construction Services Group, Inc. payroll system, or any successor or equivalent
payroll system code.


147194561.3
7
 




--------------------------------------------------------------------------------





Trust Agreement – The Trust Agreement between the Company and the Trustee
pursuant to which the Trust Fund is maintained, as such agreement may be amended
from time to time. The Trust Agreement constitutes a part of the Plan and its
terms are incorporated herein by reference.
Trust Fund – The Trust Fund under the Plan in which Plan assets are retained by
the Trustee.
Trustee – The Trustee of the Trust Fund, and any successor thereto.


147194561.3
8
 




--------------------------------------------------------------------------------





ARTICLE II
PARTICIPATION
2.1
Participation Requirements

(a)
Each Eligible Employee who was a Participant in the Plan immediately prior to
the Effective Date shall continue to participate in the Plan as of the Effective
Date.

(b)
Each other Eligible Employee who is not a Participant prior to the Effective
Date or who becomes an Eligible Employee on and after the Effective Date shall
become a Participant on the date that he or she becomes an Eligible Employee,
provided that such Eligible Employee complies with any enrollment procedures
established by the Committee.

2.2
Termination of Participation

(a)
A Participant shall terminate active participation in the Plan upon any of the
following events:

(i)
death,

(ii)
retirement,

(iii)
Disability, or

(iv)
other termination of employment with all Affiliates.

(b)
A Participant who elects, pursuant to Section 4.5(b), to make a complete or
partial withdrawal from the Pre-tax Deferral Account, Roth Deferral Account,
Matching Contribution Account, and Rollover Account after age 59½ shall not be
deemed to terminate participation in the Plan by such election alone.

(c)
A Participant who ceases to be an Eligible Employee (other than by termination
of employment), discontinues deferral contributions under Section 3.1, or enters
the military service of the United States, shall also be an inactive Participant
with respect to the deferral contribution feature of the Plan; provided,
however, that, notwithstanding any provision of the Plan to the contrary, (i)
contributions, benefits, and service credit with respect to qualified military
service will be provided in accordance with Code Section 414(u), and (ii) in the
case of a Participant who dies while performing qualified military service (as
defined in Code Section 414(u)), the survivors of the Participant are entitled
to any benefits



147194561.3
9
 




--------------------------------------------------------------------------------





(other than benefit accruals relating to the period of qualified military
service) provided under the Plan had the Participant resumed and then terminated
employment on account of death. Any interest of an inactive Participant in the
Plan may be allowed to remain in the Trust Fund, subject to payment as provided
in Article IV. Inactive Participants may apply for a hardship withdrawal in
accordance with Section 4.5(a) but shall not be eligible for loans under Section
4.8.
2.3
Reemployment. An Eligible Employee or Participant who terminates employment with
the Employer and who is subsequently reemployed as an Eligible Employee shall
become a Participant on the date of his or her reemployment, provided that such
Eligible Employee complies with any enrollment procedure established by the
Committee. Notwithstanding any provision of the Plan to the contrary, an
individual rehired after January 1, 2011, as a student, intern, or Temporary
Employee will not be an Eligible Employee and will not become a Participant in
the Plan, except that a Davis-Bacon Employee described in Section D-1 who is a
Temporary Employees will become an Eligible Employee upon the completion of one
Hour of Service.



147194561.3
10
 




--------------------------------------------------------------------------------





ARTICLE III
CONTRIBUTIONS
3.1
Deferral Contributions

(a)
Maximum. A Participant may contribute, by payroll deduction, any whole
percentage of the Participant’s Compensation not exceeding 75% of Compensation
for each pay period to the Participant’s Pretax Deferral Account and/or Roth
Deferral Account. The Participant must specify whether the deferral
contributions shall be pretax deferral contributions, Roth deferral
contributions, or a combination of both. If a Participant fails to specify, then
his or her deferral contributions shall be treated as pretax deferral
contributions. The election shall be made in such manner and with such advance
notice as prescribed by the Committee.

(b)
Deferral contributions on behalf of a Participant shall be credited to such
Participant’s Pretax Deferral Account and/or Roth Deferral Account, as
applicable and subject to Section 3.6.

(c)
Upon becoming a Participant, and at any time thereafter, each Participant may
elect the percentage of Compensation to be contributed as deferral contributions
to the Plan. Any such election will take effect as soon as administratively
feasible. Each election by a Participant under this Section 3.1(c) shall be made
pursuant to the method established by the Committee for this purpose.

(d)
If a Participant fails to make an election within 30 days of becoming a
Participant, the Participant shall be deemed to have elected to have 6% of
Compensation (the “automatic deferral rate”) withheld and contributed to the
Plan as pretax deferral contributions, effective as soon as administratively
feasible following the 30-day period. (Effective January 1, 2017, to March 31,
2020, the automatic deferral rate was 4%. Effective September 1, 2007, to
December 31, 2016, the automatic deferral rate was 3%.) Within a reasonable
period prior to the date an automatic deferral election is effective and the
first day of each Plan Year thereafter, the Participant shall receive a notice
that explains the automatic deferral feature (including the applicable automatic
deferral rate and how



147194561.3
11
 




--------------------------------------------------------------------------------





automatic contributions will be invested in the absence of the Participant’s
investment election), the Participant’s right to elect not to have automatic
contributions made on the Participant’s behalf, and the procedure for making an
alternate election. Automatic contributions being made on behalf of a
Participant will cease as soon as administratively feasible after the
Participant makes an affirmative election regarding deferral contributions.
(e)
Notwithstanding a Participant’s election under Section 3.1(c) or deemed election
under Section 3.1(d), if a Participant is contributing less than 15% of
Compensation to the Plan on January 1 following his or her initial deferral
contribution, such a Participant’s deferral rate shall be automatically
increased by 1% on such January 1 and each subsequent January 1 (or as soon as
administratively feasible thereafter) until his or her deferral rate equals 15%
of Compensation; provided, however, that this Section 3.1(e) shall not apply to
a Participant who has elected to opt out of the automatic deferral increase
feature or has elected to not contribute to the Plan.

(f)
Deferral contributions must be contributed to the Trust Fund as soon as they can
reasonably be segregated from the Employer’s general assets, but in no event
later than the 15th business day of the month following the month in which such
amounts otherwise would have been payable to the Participant in cash. Deferral
contributions shall be invested pursuant to Section 5.2(a).

3.2
Changing Deferral Contribution Election. A Participant may change his or her
deferral contribution election at any time as provided in Section 3.1(c). Such
change will take effect as soon as administratively feasible.

3.3
In-Plan Roth Conversion. A Participant, spousal alternate payee, or spousal
beneficiary may elect to convert vested amounts from any Account, other than an
Account holding Roth Contributions, to an In-Plan Roth Conversion Account in
such manner and subject to such rules as the Committee may establish consistent
with this Section 3.3 and Code Section 402A(c)(4)(E). The Plan permits
conversion of any amounts permissible under the Code, including amounts that are
not otherwise distributable. Amounts that are so converted will be subject to
the taxation provisions and separate accounting requirements that apply to
designated Roth contributions and any distribution



147194561.3
12
 




--------------------------------------------------------------------------------





constraints applicable to such amounts prior to the conversion. An in-Plan Roth
conversion is not a Plan distribution. Accordingly, the Plan may not withhold or
distribute any amounts for income tax withholding.
3.4
Matching Contributions

(a)
The Employer shall make a matching contribution for each pay period equal to 50%
of the deferral contribution made by the Participant for such pay period;
provided, however, that a Participant’s deferral contributions in excess of 6%
of Compensation for such pay period shall not be eligible for matching
contributions. Notwithstanding the immediately preceding sentence, an Employer,
by resolution of its board of directors or other governing body and subject to
the approval of the Committee, may provide for a matching contribution on behalf
of Participants employed by such Employer that differs from the matching
contribution stated above. In such a case, the matching contribution so adopted
by such Employer and approved by the Committee shall be set forth in Schedule A
and shall be applicable to such Employer in lieu of the matching contribution
stated above until changed by action of such Employer’s board of directors or
other governing body and approved by the Committee. Matching contributions on
behalf of a Participant shall be made in cash and credited to the Participant’s
Matching Contribution Account.

The Employer shall make a true-up matching contribution for each Plan Year on
behalf of each Participant who made deferral contributions during such Plan
Year. The true-up matching contribution shall be in the amount that, when
aggregated with all matching contributions made during the Plan Year on behalf
of the Participant, equals 50% of the Participant’s deferral contributions for
the Plan Year that do not exceed 6% of the Participant’s Compensation for the
Plan Year. A Participant whose employment is terminated during the Plan Year may
receive a true-up matching contribution prior to the end of the Plan Year, as
determined in the sole discretion of the Participant’s Employer. Notwithstanding
the foregoing, for any Participant employed by an Employer who provides a
matching contribution that differs from the matching contribution formula stated
above, as set forth in Schedule A, the amount of true-up matching contribution
shall not exceed


147194561.3
13
 




--------------------------------------------------------------------------------





the maximum matching contribution made pursuant to Schedule A as determined on a
Plan Year basis.
Matching contributions described in this Section 3.4(a) without regard to any
matching contributions described in Schedule A are referred to herein as the
“standard matching contributions.”
(b)
[Reserved]

3.5
Employer Contributions. Each Employer, in its sole discretion, may make either
or both of the following types of contributions to the Plan on behalf of
Participants employed by that Employer.

(a)
Profit Sharing. Each Employer may establish a profit sharing feature by which a
contribution to the Plan may be allocated to Participants pursuant to criteria
related to the Employer’s annual performance, as established by resolution of
its governing body and subject to the approval of the Committee. Each profit
sharing feature shall be set forth in Schedule B and shall be applicable to the
Employer that established the feature until changed by action of such Employer’s
governing body and approved by the Committee. Any such contribution will be made
in accordance with Section 5.1 and will be invested pursuant to the
Participant’s investment election.

(b)
Retirement Contribution. Each Employer may establish a retirement contribution
feature by which a contribution to the Plan will be allocated to Participants
pursuant to a specific formula established by resolution of its governing body
and subject to the approval of the Committee. Each retirement contribution
feature shall be set forth in Schedules C.1–C.6 and shall be applicable to the
Employer that established the feature until changed by action of such Employer’s
governing body and approved by the Committee. Any such contribution will be made
in accordance with Section 5.1 and will be invested pursuant to the
Participant’s investment election.

3.6
Special Limitations on Deferral Contributions

(a)
For each Plan Year, the Plan shall comply with Code Section 401(k)(3).
Specifically, if the actual deferral percentage or ADP (as defined in Section
3.6(c)) of Compensation for Participants who are HCEs is more than the amount
permitted under the special limitations



147194561.3
14
 




--------------------------------------------------------------------------------





set forth in Section 3.6(b), the deferral contributions made by the HCEs will be
reduced (in the order of those HCEs with the highest dollar contribution amount)
to the extent necessary to meet the requirements of Section 3.6(b). The Employer
shall pay directly to the Participant any excess amounts withheld for
contribution. Any excess deferral contributions made to the Trust Fund, plus any
related earnings thereon, shall be distributed to the Participants before the
end of the Plan Year following the Plan Year in which such excess deferral
contributions are made. Amounts to be distributed to a Participant pursuant to
the previous sentence shall be reduced by the amounts (if any) to be distributed
to that Participant pursuant to Section 3.6(g).
In addition, if the Employer or the Committee determines that contributions
would be in excess of the special limitations set forth in Section 3.6(b), the
Employer may in its sole discretion suspend, in whole or in part, deferral
contributions to the Plan made on behalf of Participants who are HCEs. In such
case the deferral contributions that would ordinarily be contributed to the
Trust Fund on the Participants’ behalf in a payroll period shall be paid
directly to such Participants.
(b)
The ADP for any Plan Year beginning on or after January 1, 1987, of all Eligible
Employees who are HCEs shall not exceed, alternatively (i) 125% of the ADP for
all Eligible Employees who are not HCEs, or (ii) 200% of the ADP for Eligible
Employees who are not HCEs, provided that the ADP for all HCEs does not exceed
the ADP for all other Eligible Employees by more than 2%.

(c)
For purposes of this Section 3.6, the “actual deferral percentage” or “ADP” for
a Plan Year shall be the average of the ratios, calculated separately for each
Eligible Employee in each group, of the amount of deferral contributions
credited to the Pretax Deferral Account and Roth Deferral Account on behalf of
each Eligible Employee for such Plan Year to the Eligible Employee’s Section 415
compensation (as defined in Section 3.8) for such Plan Year.

(d)
If a reduction in the amount of deferral contributions on behalf of a
Participant is required because of the application of Section 3.6(a), the
reduction shall be treated as taxable



147194561.3
15
 




--------------------------------------------------------------------------------





earnings to the Participant for the pay period in which the reduction occurs,
and the Employer shall withhold any taxes required by law on such taxable
earnings.
(e)
If a distribution of excess deferral contributions (and related earnings) is
required because of the application of Section 3.6(a), the Employer shall
withhold any taxes required by law on such distribution.

(f)
In the event that an active Participant is required to reduce deferral
contributions to the Plan as a result of the application of Section 3.6(a), the
matching contribution under Section 3.4 made on behalf of the Participant for
the remainder of the Plan Year shall be applied to the reduced amount of
deferral contributions.

(g)
Notwithstanding the foregoing provisions of this Section 3.6, the maximum amount
of deferral contributions credited to the Pretax Deferral Account and Roth
Deferral Account on behalf of a Participant in any calendar year may not exceed
$19,500, as may be adjusted in accordance with regulations prescribed by the
Secretary of the Treasury to reflect increases in the cost of living, and any
such contributions made to the Pretax Deferral Account and Roth Deferral Account
in excess of such limit (as adjusted), plus any related earnings on the excess,
shall be distributed to the Participant by no later than April 15 following the
close of the calendar year in which the excess deferral contributions are made.
The amount of deferral contributions distributed to a Participant pursuant to
the immediately preceding sentence shall be reduced by the amount of deferral
contributions distributed to such Participant pursuant to Section 3.6(a) for the
same Plan Year.

Deferral contributions exceeding the limits of this Section 3.6(g) shall mean
the amount of deferral contributions for a calendar year that the Participant
designates to the Plan pursuant to the following procedure. The Participant’s
designation shall (i) be submitted to the Committee in writing no later than
March 1, (ii) specify the Participant’s deferral contributions exceeding the
limits of this Section 3.6(g) for the preceding calendar year, and (iii) be
accompanied by the Participant’s written statement that if such excess deferral
contribution is not distributed, it will, when added to amounts deferred under
other plans or arrangements described in Code Section 401(k), 408(k), or 403(b),
exceed the


147194561.3
16
 




--------------------------------------------------------------------------------





limit imposed on the Participant by Code Section 402(g) for the year in which
the deferral occurred. Deferral contributions exceeding the limits of this
Section 3.6(g) are includible in a Participant’s gross income under Code Section
402(g) to the extent that such Participant’s deferral contributions for a
taxable year exceed the dollar limitation under such Code section. Such excess
deferral contributions, and the income or loss allocable thereto, may be
distributed before the end of the calendar year in which the deferral
contributions were made. A Participant who has such excess deferral
contributions for a taxable year, taking into account only such deferral
contributions under the Plan or any other plan of the Affiliates, shall be
deemed to have designated the entire amount of such excess deferral
contributions.
(h)
The earnings allocable to distributions of deferral contributions exceeding the
limits of Section 3.6(b) or 3.6(g) shall be the sum of (i) the earnings
attributable to the Participant’s deferral contributions for the year multiplied
by a fraction, the numerator of which is the applicable excess amount, and the
denominator of which is the balances in the Pretax Deferral Account and Roth
Deferral Account of the Participant on the last day of such year reduced by
gains (or increased by losses) attributable to such Accounts for the year; and
(ii) 10% of the amount determined under clause (i) multiplied by the number of
whole calendar months between the end of the Plan Year and the date of
distribution, counting the month of distribution if distribution occurs after
the 15th day of such month.

(i)
All Employees who are eligible to make deferral contributions under the Plan and
who have attained age 50 before the close of the Plan Year shall be eligible to
make catch-up contributions in accordance with, and subject to the limitations
of, Code Section 414(v). Such catch-up contributions shall not be taken into
account for purposes of implementing the required limitations of Code Sections
402(g) and 415. The Plan shall not be treated as failing to satisfy the
requirements of Code Section 401(k)(3), 401(k)(11), 401(k)(12), 410(b), or 416,
as applicable, by reason of the making of such catch-up contributions. Deferral
contributions are matched up to the maximum deferral limit for the Plan Year,
including excess deferrals that are reclassified as catch-up contributions.



147194561.3
17
 




--------------------------------------------------------------------------------





3.7
Special Matching Contribution Limitations

(a)
For each Plan Year, the Plan shall comply with Code Section 401(m)(2).
Specifically, if the actual contribution percentage or ACP (as defined in
Section 3.7(c)) for Participants who are HCEs is more than the amount permitted
under the special limitations set forth under Section 3.7(b), the matching
contributions credited to the Matching Contribution Accounts of those
Participants who are HCEs shall be reduced (in the order of the HCEs with the
highest dollar amount of matching contributions) to the extent necessary to meet
the requirements of Section 3.7(b). Any excess matching contributions made to
the Trust Fund, plus any related earnings thereof, shall be distributed to such
Participants before the end of the Plan Year following the Plan Year in which
such excess matching contributions are made. The earnings allocable to
distributions of deferral contributions exceeding the limits of Section 3.7(b)
shall be the sum of (i) the earnings attributable to the Participant’s deferral
contributions for the year multiplied by a fraction, the numerator of which is
the applicable excess amount and the denominator of which is the balance in the
Pretax Deferral Account and Roth Deferral Account of the Participant on the last
day of such year reduced by gains (or increased by losses) attributable to such
Accounts for the year; and (ii) 10% of the amount determined under clause (i)
multiplied by the number of whole calendar months between the end of the Plan
Year and the date of distribution, counting the month of distribution if
distribution occurs after the 15th day of such month. In addition, if the
Employer or the Committee determines that contributions or matching
contributions would be in excess of the special limitations set forth under
Section 3.7(b), the Employer may, in its sole discretion, suspend, in whole or
in part, deferral contributions to the Plan made on behalf of Participants who
are HCEs and, therefore, related matching contributions with respect to such
Participants, in which case the deferral contributions that would ordinarily be
contributed to the Trust Fund on the Participants’ behalf in a payroll period
shall be paid directly to such Participants.

(b)
The ACP for any Plan Year of all Eligible Employees who are HCEs shall not
exceed, alternatively (i) 125% of the ACP for all Eligible Employees who are not
HCEs, or (ii) 200%



147194561.3
18
 




--------------------------------------------------------------------------------





of the ACP for Eligible Employees who are not HCEs, provided that the ACP for
all HCEs does not exceed the ACP for all other Eligible Employees by more than
2%.
(c)
For purposes of this Section 3.7, the “actual contribution percentage” or “ACP”
for a Plan Year shall be the average of the ratios, calculated separately for
each Eligible Employee in each group, of the amount of matching contributions to
the Matching Contribution Account on behalf of each Eligible Employee for such
Plan Year to the Eligible Employee’s Section 415 compensation (as defined in
Section 3.8) for such Plan Year.

(d)
If a reduction in the amount of deferral contributions on behalf of a
Participant is required because of the application of Section 3.7(a), the
reduction shall be treated as taxable earnings to the Participant for the pay
period in which the reduction occurs, and the Employer shall withhold any taxes
required by law on such taxable earnings.

(e)
If a distribution of excess deferral contributions or excess matching
contributions (and related earnings) is required because of the application of
Section 3.7(a), the Employer shall withhold any taxes required by law on such
distribution.

(f)
In the event that an active Participant is required to reduce deferral
contributions to the Plan as a result of the application of Section 3.7(a), the
matching contribution made on behalf of the Participant for the remainder of the
Plan Year shall be applied to the reduced amount of deferral contributions.

3.8
Contribution Limitation. Notwithstanding any provision of the Plan to the
contrary, and except to the extent permitted under Code Section 414(v), the
annual additions (as defined below) to a Participant’s Accounts shall not exceed
the lesser of (a) 100% of the Participant’s total Section 415 compensation (as
defined below) or (b) $57,000, as adjusted for cost-of-living increases under
Code Section 415(d). Plan benefits shall be paid in accordance with Code Section
415 and applicable Treasury Regulations issued thereunder, the requirements of
which are incorporated herein by reference to the extent not specifically
provided herein.

“Annual addition” for any Plan Year means the sum of (a) the deferral
contributions, matching contributions, and profit sharing contributions, if any,
credited to a Participant’s Accounts for that year, and (b) the contributions
made by an Affiliate on behalf of such Participant (including


147194561.3
19
 




--------------------------------------------------------------------------------





contributions made by such Participant pursuant to an election to defer
earnings), and any remainders to be credited to his or her Account under any
other defined contribution plan maintained by the Affiliates in which such
Participant participates. The Committee shall take any actions it deems
advisable to avoid an annual addition in excess of the limitations set forth in
Code Section 415; provided, however, if a Participant’s annual addition for a
Plan Year actually exceeds the limitations of this Section 3.8, the Committee
shall correct such excess in accordance with applicable Treasury Regulations or
applicable guidance issued by the Internal Revenue Service.
The term “Section 415 compensation” shall mean the total of all of the wages,
salaries, and other amounts received by the Participant from the Employer for
services rendered to the Employer as reflected on Form W-2, but only to the
extent such amounts are includible as compensation under Code Section 415I(3)
and the regulations thereunder (including any amounts includible in a
Participant’s income under the rules of Code Section 409A or because the amounts
are constructively received by the Participant for any year beginning on or
after January 1, 2008), and any differential wage payment (as defined in Code
Section 3401(h)), plus any elective deferrals (as defined in Code Section
402(g)(3)) and any amount contributed or deferred by the Employer at the
Participant’s election that is excludable from income under Code Sections 125,
132(f)(4), or 457.
Notwithstanding the foregoing, Section 415 compensation for a Plan Year shall
include compensation paid to the Participant by the later of 2½ months after the
Participant’s severance from employment with the Employer or the end of the Plan
Year that includes the date of such severance from employment if (i) the
payments are regular compensation for services during the Participant’s regular
working hours or compensation for services outside the Participant’s regular
working hours (such as overtime or shift differential), commissions, bonuses, or
other similar payments, and, absent a severance from employment, the payments
would have been paid to the Participant while the Participant continued in
employment with the Employer; (ii) the payments are for unused accrued bona fide
vacation time that the Participant would have been able to use if employment had
continued; or (iii) the payment is received by the Participant pursuant to a
nonqualified unfunded deferred compensation plan, but only if the payment would
have been paid at the same time if employment had continued and only to the
extent the payments are includible


147194561.3
20
 




--------------------------------------------------------------------------------





in gross income. Payments other than those described above shall not be
considered compensation if paid after severance from employment, even if they
are paid by the later of 2½ months after the date of severance from employment
or the end of the Plan Year that includes the date of severance from employment,
except (i) payments to an individual who does not currently perform services for
the Employer by reason of qualified military service (within the meaning of Code
Section 414(u)(1)) to the extent these payments do not exceed the amounts the
individual would have received if the individual had continued to perform
services for the Employer rather than entering qualified military service; or
(ii) compensation paid to a Participant who is permanently and totally disabled,
as defined in Code Section 22(e)(3), provided that either salary continuation
applies to all Participants who are permanently and totally disabled for a fixed
or determinable period or the Participant was not an HCE immediately before
becoming disabled. Notwithstanding any provision of the Plan to the contrary,
Section 415 compensation shall not include amounts in excess of the limitation
under Code Section 401(a)(17) in effect for the Plan Year.
3.9
Rollover Contributions. At the direction of the Committee, and in accordance
with such uniform rules as the Committee may from time to time establish,
rollovers described in Code Section 402(c), rollovers from an annuity contract
described in Code Section 403(b), rollovers from an eligible plan under Code
Section 457(b) that is maintained by a state, a political subdivision of a
state, or any agency or instrumentality of a state or political subdivision of a
state and that is not tax-exempt, and rollovers from another plan that meets the
requirements of Code Section 401(a) or 403(a), including after-tax employee
contributions and designated Roth accounts, may be received by the Trustee and
will be credited to an Account established in the name of the Eligible Employee.
Any rollover contribution made in accordance with the preceding sentence must be
made in cash; rollover contributions of property other than cash will not be
accepted. Any amount received by the Trustee for an Eligible Employee in
accordance with this Section 3.9 shall be adjusted during each accounting period
for their pro rata share of any change in the value of the Investment Funds.
Eligible Employees shall be fully vested in their Rollover Account. Loans from a
terminated plan of an acquired company may be accepted.



147194561.3
21
 




--------------------------------------------------------------------------------





ARTICLE IV
ACCOUNTS; VESTING; DISTRIBUTIONS
4.1
Participants’ Accounts

(a)
The Employer shall maintain, or cause to be maintained, records that reflect the
interest of each Participant’s Pretax Deferral Account, Roth Deferral Account,
In-Plan Roth Conversion Account, Matching Contribution Account, ESOP Account,
Rollover Account, Profit Sharing Account, and Retirement Contribution Account,
as applicable, including all contributions, income, gains or losses, and
withdrawals with respect to such Accounts. Records for the Participants’
Accounts shall be maintained in accordance with procedural rules as determined
by the Committee. As of such valuation dates as the Committee shall determine,
but not less frequently than once each Plan Year, the Committee shall determine
the value of each Participant’s Accounts.

(b)
At least once each Plan Year (and as frequently as ERISA requires), the Employer
shall cause to be furnished to each Participant a statement of the contributions
made by the Employer on the Participant’s behalf, and the value of the
Participant’s Accounts, as well as such information as may be necessary to set
forth earnings, gains, or losses with respect to the Participant’s Accounts.

4.2
Vesting

(a)
A Participant will, at all times, have a fully vested right to the value of the
Participant’s Pretax Deferral Account, Roth Deferral Account, Matching
Contribution Account, Rollover Account, and ESOP Account. As described in
Schedule B or Schedules C.1–C.6 (which add a profit sharing feature or
retirement contribution feature), a number of years of service may be required
for the Participant to be fully vested in his or her Profit Sharing Account or
Retirement Contribution Account, as applicable. If a Participant terminates
employment before becoming fully or partially vested in his or her Profit
Sharing Account or Retirement Contribution Account, the non-vested portion in
such Account shall be forfeited as of the last day of the Plan Year in which the
Participant terminates employment with all Affiliates. Any forfeitures that
arise under the terms of this Section 4.2(a) shall be used for any of the



147194561.3
22
 




--------------------------------------------------------------------------------





following: (i) to reinstate the profit sharing contributions or retirement
contributions of any reemployed Participants pursuant to the terms of the Plan,
(ii) to reduce Employer contributions to the Plan, and (iii) to reduce
administrative expenses incurred by the Plan. A Participant who dies while
performing qualified military service (as defined in Code Section 414(u)) will
receive service credit for vesting purposes for the period of qualified military
service.
(b)
If a Participant’s employment with all Affiliates terminates before the
Participant becomes vested in his or her Profit Sharing Account or Retirement
Contribution Account, and such Participant is subsequently reemployed by the an
Affiliate, the following special rules shall apply:

(i)
A “One-Year Break In Service” means a Plan Year in which a terminated
Participant completes less than 500 Hours of Service.

(ii)
If the Participant was not vested in his or her Profit Sharing Account or
Retirement Contribution Account as of termination of employment, the
Participant’s years of vesting service prior to the termination of employment
shall be aggregated with years of vesting service accrued upon reemployment only
if the number of his or her consecutive One-Year Breaks In Service is less than
five.

(iii)
In the case of a maternity or paternity absence (as defined below), a
Participant shall be credited, for the first Plan Year in which he or she
otherwise would have incurred a One-Year Break In Service (and solely for
purposes of determining whether such a One-Year Break In Service has occurred),
with the Hours of Service that normally would have been credited to the
Participant but for such absence (or, if the Committee is unable to determine
the hours that would have been so credited, 8 hours for each work day of such
absence), but in no event more than 501 hours for any one absence. A “maternity
or paternity absence” means an Employee’s absence from work because of the
pregnancy of the Employee or birth of a child of the Employee, because of the
placement of a child with the Employee in connection with the adoption of such
child by the Employee,



147194561.3
23
 




--------------------------------------------------------------------------------





or for purposes of caring for the child immediately following such birth or
placement. The Committee may require the Employee to furnish such information as
the Committee considers necessary to establish that the Employee’s absence was
for one of the reasons specified above.
(iv)
If a Participant terminated employment with all Affiliates before the
Participant was fully vested in the Participant’s Profit Sharing Account or
Retirement Contribution Account, and is reemployed by an Affiliate before
incurring five consecutive One-Year Breaks In Service, the forfeiture that
resulted from the Participant’s earlier termination of employment (unadjusted by
subsequent gains or losses if the Participant received a prior distribution from
the Plan) shall be recredited to the Participant’s Profit Sharing Account or
Retirement Contribution Account, as applicable, as of the accounting date
coincident with or next following the date of his or her reemployment.

4.3
Distribution. The amount credited to a Participant’s Accounts, to the extent
such Participant is vested in such Accounts, shall become payable to the
Participant (or the beneficiary, as applicable) subject to Section 4.6 upon any
of the following events:

(a)
retirement;

(b)
Disability;

(c)
death;

(d)
other termination of employment with all Affiliates;

(e)
as a hardship withdrawal under Section 4.5(a); or

(f)
as an age 59½ withdrawal under Section 4.5(b).

4.4
Method of Payment. Participants (or their beneficiaries), in accordance with
such uniform rules as the Committee may establish, shall elect distribution of
their Accounts in one of the following methods:

(a)
as a single-sum distribution; or

(b)
in flexible installments not exceeding nine years.



147194561.3
24
 




--------------------------------------------------------------------------------





Distributions shall generally be paid in cash; provided, however, that
distributions from a Participant’s ESOP Account may, at the Participant’s
election, be paid in the form of Common Stock.
4.5
Withdrawals by Participants

(a)
Hardship Withdrawal. A Participant may apply for a hardship withdrawal at any
time. The withdrawal must be for an immediate and heavy financial need of the
Participant for which funds are not reasonably available from other resources of
the Participant. If approved, such withdrawal shall equal the lesser of (i) the
amount required to be distributed to meet the need created by the hardship,
(including any amounts necessary to pay any federal, state, or local income
taxes or penalties reasonably anticipated to result from the withdrawal), or
(ii) the value of the vested portion of the Participant’s Accounts. Immediate
and heavy financial needs are limited to amounts necessary for:

(i)
Unreimbursed medical expenses (as defined in Code Section 213, determined
without regard to whether the expense exceeds 7½% of adjusted gross income)
incurred by the Participant, the Participant’s Spouse, or the Participant’s
dependents (as defined in Code Section 152 without regard to Code Sections
152(b)(1), (b)(2), and (d)(1)(B)).

(ii)
Preventing foreclosure on or eviction from the Participant’s principal
residence.

(iii)
Costs directly related to the purchase of the Participant’s principal residence,
not including mortgage payments.

(iv)
Tuition, room and board, and related educational fees for the next 12 months of
post-secondary education for the Participant or the Participant’s Spouse,
children, or dependents.

(v)
Funeral or burial expenses for the Participant’s deceased parent, Spouse,
children, or dependents.

(vi)
Expenses for repair of damages to the Participant’s principal residence that
would qualify for a casualty loss deduction under Code Section 165 (determined
without



147194561.3
25
 




--------------------------------------------------------------------------------





regard to Code Section 165(h) and whether the loss exceeds 10% of adjusted gross
income).
(vii)
Expenses and losses (including loss of income) incurred by the Participant on
account of a disaster declared by the Federal Emergency Management Agency under
the Robert T. Stafford Disaster Relief and Emergency Assistance Act, Public Law
100–707, provided that the Participant’s principal residence or principal place
of employment at the time of the disaster was located in an area designated by
the Federal Emergency Management Agency for individual assistance with respect
to the disaster.

In addition, a hardship withdrawal may be made only if the following conditions
are met:
(i)
The Participant has obtained all other currently available distributions
(including distributions of ESOP dividends under Code Section 404(k), but not
hardship withdrawals or nontaxable loans) under the Plan and all other plans of
deferred compensation (whether qualified or nonqualified) maintained by the
Affiliates.

(ii)
The Participant has provided to the Committee a representation in writing
(including by using an electronic medium as defined in Treasury Regulation
§ 1.401(a)–21(e)(3)), or in such other form as may be prescribed by the
Commissioner of the Internal Revenue Service, that he or she has insufficient
cash or other liquid assets reasonably available to satisfy the need.

(iii)
The Committee does not have actual knowledge that is contrary to the
representation described above.

(iv)
Any additional conditions, such as those described in 26 C.F.R.
1.401(k)-1(d)(3)(iv)(B) and (C).

A hardship withdrawal shall be paid to the Participant in cash as soon as
practicable after approval of the Participant’s written request. Effective
January 1, 2020, there will be no suspension of deferral contributions following
receipt of a hardship withdrawal.


147194561.3
26
 




--------------------------------------------------------------------------------





(b)
Age 59½ Withdrawal. A Participant who has attained age 59½ may withdraw, by
written election to the Committee once per Plan Year, all or any portion of the
Participant’s vested Accounts in cash or in the form of Common Stock.

(c)
Rollover Withdrawal. A Participant may withdraw, at any time by written
election, all or any portion of the Participant’s Rollover Account.

4.6
Timing of Distributions

(a)
When Distributions May Commence. If a Participant has incurred a distribution
event described in Section 4.3 and requests a distribution of his or her
Account, amounts credited to such Participant’s Account will be paid as soon as
practicable after such amounts are ascertained. In accordance with Code Section
414(u)(12), a Participant receiving a differential wage payment (as defined in
Code Section 3401(h)(2)) shall be treated as having been severed from employment
with all Affiliates for purposes of taking a distribution of his or her Account
during any period the Participant performs service in the uniformed services
while on active duty for a period of more than 30 days. If a Participant elects
to receive a distribution pursuant to the preceding sentence, such Participant
shall not be permitted to make deferral contributions under Section 3.1 during
the six-month period beginning on the date of the distribution.

(b)
When Distributions Must Commence

(i)
Accounts Not Exceeding $5,000. If a Participant incurs a distribution event
described in Section 4.3(a)–(f) and his or her vested Accounts do not exceed
$5,000, such vested Accounts shall be distributed as soon as practicable after
such amounts are ascertained without the need for the Participant’s consent to
such distribution. If the Participant’s vested Accounts exceed $1,000 but do not
exceed $5,000, the vested Accounts shall be distributed in a direct rollover to
an individual retirement account designated by the Committee unless the
Participant elects otherwise. If the Participant’s vested Accounts are $1,000 or
less, the vested Accounts shall be distributed to the Participant in a lump sum
unless the Participant elects otherwise.



147194561.3
27
 




--------------------------------------------------------------------------------





(ii)
Accounts in Excess of $5,000. If a Participant incurs a distribution event
described in Section 4.3(a)–(f) and his or her vested Accounts exceed $5,000,
then payment of the Participant’s vested Accounts shall commence not later than
the 60th day after the end of the calendar year in which the latest of the
following events occurs:

(A)
the Participant attains Normal Retirement Age;

(B)
the tenth anniversary of the year in which the Participant commenced
participation in the Plan occurs; or

(C)
the Participant terminates employment with all Affiliates.

Notwithstanding the foregoing, the Participant may elect to defer distribution
of his or her Accounts (by not requesting a distribution) until attainment of
age 72. As a result, if the Participant’s vested Accounts exceed $5,000, a
distribution will not be made to the Participant before attainment of age 72
without the Participant’s consent. Upon a Participant’s attainment of age 72,
distribution of the Accounts shall commence as soon as practicable after such
amounts are ascertained. If a Participant dies before age 72 and the
Participant’s surviving Spouse is the beneficiary, the surviving Spouse may
elect to defer distribution of the Participant’s Accounts until the Participant
would have attained age 72. (In applying this Section 4.6(b)(ii)(C) prior to
January 1, 2020, “age 70½” shall be substituted for “age 72.”)
For purposes of determining the value of the Participant’s vested Accounts under
Sections 4.6(b)(i)–(ii), the Participant’s Rollover Account (if any) shall be
included.
(c)
Minimum Distribution Rules for Employees Who Continue in Service After Attaining
Age 72. All distributions under the Plan shall be made in accordance with Code
Section 401(a)(9).

(i)
5% Owners in Service After Attaining Age 72. With regard to a Participant who is
a 5% owner (as defined in Code Section 416), payment of a benefit under the Plan
shall commence no later than the April 1 next following the calendar year in
which



147194561.3
28
 




--------------------------------------------------------------------------------





such Participant attains age 72, regardless of whether the Participant has
retired or otherwise terminated employment as of such date.
(ii)
All Other Participants in Service After Attaining Age 72. With regard to
Participants other than 5% owners who continue to be active Employees after
attaining age 72, distribution of their Accounts is not required until they
terminate employment.

(In applying this Section 4.6(c) prior to January 1, 2020, “age 70½” shall be
substituted for “age 72.”)
4.7
Distributions Made in Accordance with Code Section 401(a)(31). Notwithstanding
any provision of the Plan to the contrary that would otherwise limit a
Distributee’s election under this Section 4.7, a Distributee may elect, at the
time and in the manner prescribed by the Committee, to have any portion of an
Eligible Rollover Distribution paid directly to an Eligible Retirement Plan
specified by the Distributee in a direct rollover. With respect to any portion
of a distribution from the Plan on behalf of a deceased Participant, if a direct
trustee-to-trustee transfer is made to an individual retirement plan described
in Code Section 408(a) or (b) (an “IRA”), which IRA is established for the
purpose of receiving the distribution on behalf of an individual who is a
designated beneficiary (as defined by Code Section 401(a)(9)(E)) of the
Participant and who is not the surviving Spouse of the Participant, then the
transfer shall be treated as an Eligible Rollover Distribution for purposes of
this Plan and Code Section 402(c). For purposes of this Section 4.7, the IRA of
the non-Spouse beneficiary is treated as an inherited IRA within the meaning of
Code Section 408(d)(3)(C). The Plan may make a direct rollover to an IRA on
behalf of a trust where the trust is the designated beneficiary of a
Participant, provided that (a) the beneficiaries of the trust meet the
requirements of a designated beneficiary described above; (b) the IRA is
established in accordance with Internal Revenue Service guidance, with the trust
identified as the beneficiary; and (c) the trust meets the requirements set
forth in Treasury Regulation § 1.401(a)(9)-4, Q&A-5. The rules of this Section
4.7 shall be interpreted in a manner consistent with regulations or other
guidance prescribed by the Internal Revenue Service under Code Section
402(c)(11). Solely to the extent permitted in Code Sections 408A(c)(3)(B),
(d)(3) and (e), an eligible Distributee may elect to roll over any portion of an
Eligible Rollover Distribution to a Roth IRA (as defined by Code Section 408A),
provided that



147194561.3
29
 




--------------------------------------------------------------------------------





the rollover requirements of Code Section 402(c) are met, and provided further
that, in the case of an Eligible Rollover Distribution to a non-Spouse
beneficiary, the Roth IRA is treated as an inherited IRA (within the meaning of
Code Section 408(d)(3)(C)).
4.8
Loans to Participants. While it is the primary purpose of the Plan to accumulate
retirement funds for Participants, it is recognized that under some
circumstances it is in the best interest of Participants to permit loans to be
made to them while they continue in the active service of the Employer.
Accordingly, the Committee, pursuant to such rules as it may from time to time
establish and upon application by a Participant supported by such evidence as
the Committee requests, may make loans to Participants subject to the following:

(a)
Funding, Number, and Amount. Loans are available pro rata from a Participant’s
vested Accounts. For each Participant, no more than two loans may be approved
and no more than two loans may be outstanding at any time during a Plan Year.
The minimum amount of each loan is $1,000. The maximum amount of each loan, when
added to the outstanding balance of all other loans made to the Participant from
all qualified plans maintained by the Affiliates, shall not exceed the lesser
of:

(i)
$10,000, reduced by the excess (if any) of:

(A)
the highest outstanding balance of plan loans during the one-year period ending
immediately preceding the date of the loan, over

(B)
the outstanding balance of plan loans on the date the loan is made; or

(ii)
one-half of the Participant’s total vested Account balances under the Plan.

(b)
Documentation and Interest Rate. Each loan must be evidenced by a promissory
note prepared in a form approved by the Committee and shall bear a reasonable
rate of interest equal to the Wall Street Journal Prime Rate plus 1% or such
other commercially reasonable interest rate as determined by the Committee from
time to time; provided however, that the applicable interest rate shall not
exceed 6% during any period that the Participant receiving the loan is on
military leave, in accordance with the Servicemembers Civil Relief Act. Interest
paid by a Participant on a loan made under this Section 4.8 shall be credited to
the



147194561.3
30
 




--------------------------------------------------------------------------------





Participant’s Account as of the accounting date that ends the accounting period
of the Plan during which such interest payment is made.
(c)
Repayment and Leaves of Absence. The repayment of any loan must be made in at
least quarterly installments of principal and interest; provided, however, that
this quarterly amortization requirement shall not apply while a Participant is
on a leave of absence for a period not longer than one year, if the following
conditions are met: (i) the Participant is on leave either without pay from the
Employer, or at a rate of pay (after income and employment tax withholding) that
is less than the amount of the installment payments required under the terms of
the loan; (ii) the loan must be repaid by the latest date permitted under
Section 4.8(e) or 4.8(f), as applicable, and (iii) the installments due after
the leave of absence ends (or if earlier, upon the expiration of the first year
of the leave of absence) must not be less than those required under the terms of
the original loan. The Committee may allow for suspension of loan repayments
under the Plan as permitted under Code Section 414(u)(4).

(d)
Term of Loan. Each loan shall specify a repayment period that shall not extend
beyond five years. If a Participant’s employment is involuntarily terminated in
connection with the sale, outsourcing or other divestiture of an Employer, then
the Committee may establish uniform rules pursuant to which a Participant may
elect a rollover of his or her outstanding loan to an Eligible Retirement Plan.
However, the five-year limit shall not apply to any loan used to acquire any
dwelling unit that, within a reasonable time, is to be used (determined at the
time the loan is made) as the principal residence of the Participant, in which
event the time limit shall be 15 years.

(e)
Retirement or Termination of Employment. If upon a Participant’s retirement or
other termination of employment, any loan or portion of a loan made to the
Participant under the Plan, together with the accrued interest thereon, remains
unpaid, an amount equal to such loan or any part thereof, together with the
accrued interest thereon, shall be charged to the Participant’s Account as soon
as practicable after 60 days following the Participant’s retirement or
termination of employment.



147194561.3
31
 




--------------------------------------------------------------------------------





(f)
Failure to Repay. If a Participant fails to make a loan payment by its due date
(other than as described in Section 4.8(e)), the total outstanding amount of the
loan, together with the accrued interest thereon, shall be defaulted as soon as
practicable after 90 days following the loan payment due date.



147194561.3
32
 




--------------------------------------------------------------------------------





ARTICLE IV A
MINIMUM DISTRIBUTION REQUIREMENTS
4A.1    General Rules
(a)
Effective Date. The provisions of this Article IV A will apply for purposes of
determining required minimum distributions for calendar years beginning with the
2003 calendar year. In applying the provisions of this Article IV A prior to
January 1, 2020, “age 70½” shall be substituted for “age 72.”

(b)
Precedence. The requirements of this Article IV A will take precedence over any
inconsistent provisions of the Plan; provided, however, that this Article IV A
shall not require the Plan to provide any form of benefit, or any option, not
otherwise provided under the Plan.

(c)
Requirements of Treasury Regulations Incorporated. All distributions required
under this Article IV A will be determined and made in accordance with Code
Section 401(a)(9), including the incidental death benefit requirement in Code
Section 401(a)(9)(G), and the Treasury Regulations thereunder.

(d)
TEFRA Section 242(b) Elections. Notwithstanding the other provisions of this
Article IV A, distributions may be made under a designation made before January
1, 1984, in accordance with Section 242(b)(2) of the Tax Equity and Fiscal
Responsibility Act (“TEFRA”) and the provisions of the Plan that relate to
Section 242(b)(2) of TEFRA.

(e)
Definitions. For purposes of this Article IV A, capitalized terms shall have the
meanings provided in Article I, unless an alternate definition is provided in
Section 4A.5, in which case the definition in Section 4A.5 shall control.

4A.2    Time and Manner of Distribution
(a)
Required Beginning Date. The Participant’s entire interest will be distributed,
or begin to be distributed, to the Participant no later than the Participant’s
Required Beginning Date.

(b)
Death of Participant Before Distributions Begin. If the Participant dies before
distributions begin, the Participant’s entire interest will be distributed, or
begin to be distributed, no later than as follows:



147194561.3
33
 




--------------------------------------------------------------------------------





(i)
If the Participant’s surviving Spouse is the Participant’s sole Designated
Beneficiary, distributions to the surviving Spouse will begin by December 31 of
the calendar year immediately following the calendar year in which the
Participant died, or by December 31 of the calendar year in which the
Participant would have attained age 72, if later.

(ii)
If the Participant’s surviving Spouse is not the Participant’s sole Designated
Beneficiary, and if distribution is to be made over the life or over a certain
period not exceeding the Life Expectancy of the Designated Beneficiary,
distribution to the Designated Beneficiary will begin by December 31 of the
calendar year immediately following the calendar year in which the Participant
died.

(iii)
If there is no Designated Beneficiary as of September 30 of the year following
the year of the Participant’s death, or if the provisions of Sections 4A.2(b)(i)
and (ii) do not otherwise apply, the Participant’s entire interest will be
distributed by December 31 of the calendar year containing the fifth anniversary
of the Participant’s death.

(iv)
If the Participant’s surviving Spouse is the Participant’s sole Designated
Beneficiary and the surviving Spouse dies after the Participant but before
distributions to the surviving Spouse begin, this Section 4A.2(b), other than
Section 4A.2(b)(i), will apply as if the surviving Spouse were the Participant.

For purposes of Sections 4A.2 and 4A.4, unless Section 4A.2(b)(iv) applies,
distributions are considered to begin on the Participant’s Required Beginning
Date. If Section 4A.2(b)(iv) applies, distributions are considered to begin on
the date distributions are required to begin to the surviving Spouse under
Section 4A.2(b)(i). If distributions under an annuity purchased from an
insurance company irrevocably commence to the Participant before the
Participant’s Required Beginning Date (or to the Participant’s surviving Spouse
before the date distributions are required to begin to the surviving Spouse
under Section 4A.2(b)(i)), the date distributions are considered to begin is the
date distributions actually commence.


147194561.3
34
 




--------------------------------------------------------------------------------





(c)
Forms of Distribution. Unless the Participant’s interest is distributed in the
form of an annuity purchased from an insurance company or in a single sum on or
before the Required Beginning Date, as of the first Distribution Calendar Year,
distributions will be made in accordance with Sections 4A.3 and 4A.4. If the
Participant’s interest is distributed in the form of an annuity purchased from
an insurance company, distributions thereunder will be made in accordance with
the requirements of Code Section 401(a)(9) and the Treasury Regulations
thereunder.

4A.3    Required Minimum Distributions During Participant’s Lifetime
(a)
Amount of Required Minimum Distribution for Each Distribution Calendar Year.
During the Participant’s lifetime, the minimum amount that will be distributed
for each Distribution Calendar Year is the lesser of:

(i)
the quotient obtained by dividing the Participant’s Account Balance by the
distribution period in the Uniform Lifetime Table set forth in
Section 1.401(a)(9)-9 of the Treasury Regulations, using the Participant’s age
as of the Participant’s birthday in the Distribution Calendar Year; or

(ii)
if the Participant’s sole Designated Beneficiary for the Distribution Calendar
Year is the Participant’s Spouse, the quotient obtained by dividing the
Participant’s Account Balance by the number in the Joint and Last Survivor Table
set forth in Section 1.401(a)(9)-9 of the Treasury Regulations, using the
Participant’s and Spouse’s attained ages as of the Participant’s and Spouse’s
birthdays in the Distribution Calendar Year.

(b)
Lifetime Required Minimum Distributions Continue Through Year of Participant’s
Death. Required minimum distributions will be determined under this Section 4A.3
beginning with the first Distribution Calendar Year and up to and including the
Distribution Calendar Year that includes the Participant’s date of death.



147194561.3
35
 




--------------------------------------------------------------------------------





4A.4    Required Minimum Distributions After Participant’s Death
(a)
Death on or After Date Distributions Begin.

(i)
Participant Survived by Designated Beneficiary. Subject to the provisions of
this Article IV A, if the Participant dies on or after the date distributions
begin and there is a Designated Beneficiary, the minimum amount that will be
distributed for each Distribution Calendar Year after the year of the
Participant’s death is the quotient obtained by dividing the Participant’s
Account Balance by the longer of the remaining Life Expectancy of the
Participant or the remaining Life Expectancy of the Participant’s Designated
Beneficiary, determined as follows:

(A)
The Participant’s remaining Life Expectancy is calculated using the age of the
Participant in the year of death, reduced by one for each subsequent year.

(B)
If the Participant’s surviving Spouse is the Participant’s sole Designated
Beneficiary, the remaining Life Expectancy of the surviving Spouse is calculated
for each Distribution Calendar Year after the year of the Participant’s death
using the surviving Spouse’s age as of the Spouse’s birthday in that year. For
Distribution Calendar Years after the year of the surviving Spouse’s death, the
remaining Life Expectancy of the surviving Spouse is calculated using the age of
the surviving Spouse as of the Spouse’s birthday in the calendar year of the
Spouse’s death, reduced by one for each subsequent calendar year.

(C)
If the Participant’s surviving Spouse is not the Participant’s sole Designated
Beneficiary, the Designated Beneficiary’s remaining Life Expectancy is
calculated using the age of the Beneficiary in the year following the year of
the Participant’s death, reduced by one for each subsequent year.

(ii)
No Designated Beneficiary. If the Participant dies on or after the date
distributions begin and there is no Designated Beneficiary as of September 30 of
the year after



147194561.3
36
 




--------------------------------------------------------------------------------





the year of the Participant’s death, the minimum amount that will be distributed
for each Distribution Calendar Year after the year of the Participant’s death is
the quotient obtained by dividing the Participant’s Account Balance by the
Participant’s remaining Life Expectancy calculated using the age of the
Participant in the year of death, reduced by one for each subsequent year.
(b)
Death Before Date Distributions Begin.

(i)
Participant Survived by Designated Beneficiary. If the Participant dies before
the date distributions begin and there is a Designated Beneficiary, the minimum
amount that will be distributed for each Distribution Calendar Year after the
year of the Participant’s death is the quotient obtained by dividing the
Participant’s Account Balance by the remaining Life Expectancy of the
Participant’s Designated Beneficiary, determined as provided in Section 4A.4(a).

(ii)
No Designated Beneficiary. If the Participant dies before the date distributions
begin and there is no Designated Beneficiary as of September 30 of the year
following the year of the Participant’s death, distribution of the Participant’s
entire interest will be completed by December 31 of the calendar year containing
the fifth anniversary of the Participant’s death.

(iii)
Death of Surviving Spouse Before Distributions to Surviving Spouse Are Required
to Begin. If the Participant dies before the date distributions begin, the
Participant’s surviving Spouse is the Participant’s sole Designated Beneficiary,
and the surviving Spouse dies before distributions are required to begin to the
surviving Spouse under Section 4A.2(b)(i), this Section 4A.4(b) will apply as if
the surviving Spouse were the Participant.

4A.5    Definitions
(a)
Designated Beneficiary. The individual who is designated as the Beneficiary
under Section 6.6 and is the designated Beneficiary under Code Section 401(a)(9)
and Treasury Regulation Section 1.401(a)(9)-1, Q&A-4.



147194561.3
37
 




--------------------------------------------------------------------------------





(b)
Distribution Calendar Year. A calendar year for which a minimum distribution is
required. For distributions beginning before the Participant’s death, the first
Distribution Calendar Year is the calendar year immediately preceding the
calendar year that contains the Participant’s Required Beginning Date. For
distributions beginning after the Participant’s death, the first Distribution
Calendar Year is the calendar year in which distributions are required to begin
under Section 4A.2(b). The required minimum distribution for the Participant’s
first Distribution Calendar Year will be made on or before the Participant’s
Required Beginning Date. The required minimum distribution for other
Distribution Calendar Years, including the required minimum distribution for the
Distribution Calendar Year in which the Participant’s Required Beginning Date
occurs, will be made on or before December 31 of that Distribution Calendar
Year.

(c)
Life Expectancy. Life expectancy as computed by use of the Single Life Table in
Q&A-1 of Section 1.401(a)(9)-9 of the Treasury Regulations.

(d)
Participant’s Account Balance. The Account balance as of the last valuation date
in the calendar year immediately preceding the Distribution Calendar Year
(valuation calendar year) increased by the amount of any contributions made and
allocated or forfeitures allocated to the Account balance as of dates in the
valuation calendar year after the valuation date and decreased by distributions
made in the valuation calendar year after the valuation date. The Account
balance for the valuation calendar year includes any amounts rolled over or
transferred to the Plan either in the valuation calendar year or in the
Distribution Calendar Year if distributed or transferred in the valuation
calendar year.

(e)
Required Beginning Date. The date specified in Section 4.6(b).



147194561.3
38
 




--------------------------------------------------------------------------------





ARTICLE V
INVESTMENT OF CONTRIBUTIONS
5.1
Making of Contributions. Once each month, or as otherwise determined by the
Committee subject to the Employer’s consent, the Employer will pay over
contributions to the Trustee to be held in trust and invested as herein provided
and as set out more fully in the Trust Agreement. The Employer’s matching
contributions, profit sharing contributions, and retirement contributions for
each Plan Year, if any, shall not be made later than the due date for filing the
Employer’s federal income tax return for the taxable year with or within which
such Plan Year ends, including extensions thereof. The contributions to this
Plan when taken together with all other contributions made by the Employer to
other qualified retirement plans shall not exceed the maximum amount deductible
under Code Section 404.

5.2
Investment

(a)
Each Participant’s Accounts and earnings credited to such Accounts on and after
the Effective Date will be invested in one or more of the Investment Funds. Each
Participant will designate the proportion (expressed as a percentage in
multiples of 1%) of such Participant’s Accounts to be invested in each
Investment Fund. Such designation, once made, can be changed at any time and
will take effect as soon as administratively feasible. Participants may also, at
any time and independent of changing their election of investment of future
deferral contributions, transfer the amount equivalent to the Participant’s
interest or any partial interest (expressed as a percentage in multiples of 1%
or in dollars) from one Investment Fund to another. Any designation made under
this Section 5.2(a) shall be made pursuant to the method established by the
Committee for this purpose.

Notwithstanding any other provision herein to the contrary, during any period in
which a Participant has not made an initial election as to the investment of his
or her Accounts, the Participant shall be deemed to have elected to have his or
her Accounts invested in the age appropriate target date fund, as determined by
the Committee. The investment described in the preceding sentence is referred to
as the default fund and is


147194561.3
39
 




--------------------------------------------------------------------------------





intended to constitute a qualified default investment alternative within the
meaning of ERISA Section 404(c) and the regulations issued thereunder.
(b)
Each Participant shall have an interest in each Investment Fund in which the
Participant has elected to have invested all or any part of the Participant’s
deferral contributions under Section 3.1. The Participant’s interest at any time
in the Investment Funds shall be equal to such contributions, adjusted from time
to time to reflect the proportionate share of the income and losses realized by
such Investment Funds and of the net appreciation or depreciation in the value
of such Investment Funds.

(c)
In accordance with Code Section 401(a)(35), for any period in which the Plan
holds publicly traded employer securities, the following rules shall apply.

(i)
Subject to Section 1.401(a)(35)-1(f)(2)(iv)(B) of the Treasury Regulations, if
the Company or any member of the controlled group of corporations (as defined in
Section 1.401(a)(35)-1(f)(2)(iv)(A) of the Treasury Regulations) that includes
the Company has issued a class of stock that is a publicly traded employer
security, and the Plan holds employer securities that are not publicly traded
employer securities, then the Plan shall be treated as holding publicly traded
employer securities.

(ii)
With respect to a Participant, an alternate payee with an Account under the
Plan, or a Participant’s beneficiary, if any portion of such individual’s
Account under the Plan attributable to employee contributions and elective
deferrals (as described in Code Section 402(g)(3)(A)) is invested in publicly
traded employer securities, then such individual must be offered the opportunity
to elect to divest those employer securities and reinvest an equivalent amount
in other investment options as described in Section 5.2(c)(iv).

(iii)
With respect to a Participant who has completed three years of vesting service,
an alternate payee of such Participant with an account under the Plan, or a
Participant’s beneficiary, if any portion of such individual’s account
attributable to employer contributions is invested in publicly traded employer
securities, then such



147194561.3
40
 




--------------------------------------------------------------------------------





individual must be offered the opportunity to elect to divest those employer
securities and reinvest an equivalent amount in other investment options as
described in Section 5.2(c)(iv).
(iv)
With respect to individuals described in Sections 5.2(c)(ii) and (iii):

(A)
At least three investment options (other than employer securities) shall be
offered to such individuals;

(B)
Each investment option shall be diversified and have materially different risk
and return characteristics; and

(C)
Periodic reasonable divestment and reinvestment opportunities shall be provided
at least quarterly.

(v)
Except as provided in Sections 1.401(a)(35)-1(e)(2) and (3) of the Treasury
Regulations, restrictions (either direct or indirect) or conditions will not be
imposed on the investment of publicly traded employer securities if such
restrictions or conditions are not imposed on the investment of other Plan
assets.

(d)
One of the Investment Funds shall be a fund invested primarily in Common Stock
(the “Common Stock Investment Fund”). The Common Stock Investment Fund is
intended to be a permanent Investment Fund under the Plan, unless the Committee
concludes that it is clearly imprudent to continue the Common Stock Investment
Fund as an Investment Fund under the Plan. The Committee will evaluate the
prudence of maintaining the Common Stock Investment Fund not on the basis of the
risk of the Common Stock Investment Fund standing alone but in light of the
availability of other Investment Funds under the Plan and the ability of
Participants and beneficiaries to construct a diversified investment portfolio
consistent with their individual desired level of risk and return.

5.3
Voting of Common Stock of the Company. Each Participant shall have the right to
direct the Trustee as to the manner in which shares of Common Stock allocated to
the Participant’s Accounts are to be voted. The Company shall furnish the
Trustee and the Participants with notices and information statements when voting
rights are to be exercised, in such time and manner as may be required by
applicable law and the Certificate of Incorporation and Bylaws of the Company.
Such



147194561.3
41
 




--------------------------------------------------------------------------------





statements shall be substantially the same for Participants as for holders of
Common Stock in general. The Participant may, in the Participant’s discretion,
grant proxies for the exercise of the Participant’s voting rights under this
Section 5.3 in accordance with proxy provisions of general application. The
Trustee shall vote such Common Stock in accordance with the direction of the
Participant. Fractional shares of Common Stock allocated to Participants’
Accounts shall be combined to the largest number of whole shares and voted by
the Trustee to the extent possible to reflect the voting direction of the
Participants holding fractional shares. Subject to the terms of the immediately
following sentence, the Trustee shall vote allocated shares of the Company’s
Common Stock for which it has not received valid direction proxies and any
shares that have not been allocated to Participants’ Accounts in accordance with
the recommendation of the Company’s board of directors on all of the matters.
5.4
Tendering of Stock. A Participant (or in the event of the Participant’s death,
the beneficiary) shall have the right to instruct the Trustee in writing as to
the manner in which to respond to a tender or exchange offer in any and all
shares of Common Stock credited to such Participant’s Accounts. The Employer
shall notify each Participant (or beneficiary) and utilize its best efforts to
distribute or cause to be distributed in a timely fashion such information as
will be distributed to shareholders of the Employer in connection with any such
tender or exchange offer, together with a form requesting confidential
instruction to the Trustee as to the manner in which to respond to the tender or
exchange offer for any or all shares of Common Stock credited to such
Participant’s Accounts. Upon its receipt of such instructions, the Trustee shall
tender such shares of such Common Stock as and to the extent so instructed. If
the Trustee does not receive instructions from a Participant (or beneficiary)
regarding any such tender or exchange offer for Common Stock, the Trustee shall
have no discretion in such matter and shall take no action with respect thereto.

5.5
Dividend Election. Effective as of May 25, 2006, each Participant (or, where
applicable, a Participant’s beneficiary or an alternate payee) will have the
right to elect to receive a cash payment of the dividends, if any, paid on all
shares (vested or unvested) of Common Stock in the Participant’s ESOP Account or
to reinvest such vested dividends in Common Stock in the Participant’s ESOP
Account. Participants shall be fully vested in all dividends, if any, paid on
the



147194561.3
42
 




--------------------------------------------------------------------------------





shares of Common Stock held in the Participant’s ESOP Account. If a Participant
(or the Participant’s beneficiary or an alternate payee) does not make an
affirmative election under this Section 5.5, the Participant will be deemed to
have elected to reinvest vested dividends in the ESOP Account. The Committee
will establish rules and procedures for the election, including the procedures
for determining the number of shares of Common Stock in each Participant’s ESOP
Account on the record date of the dividend. Reinvested dividends will be paid to
the Plan and credited to the Participant’s ESOP Account. If a Participant elects
to receive dividends in cash, such dividends shall be paid to the Participant by
the Plan and shall not constitute Eligible Rollover Distributions under Section
4.7. Partial elections (i.e., electing to receive part of a dividend in cash and
to reinvest part) shall not be permitted.


147194561.3
43
 




--------------------------------------------------------------------------------





ARTICLE VI
PLAN ADMINISTRATION; CLAIMS FOR BENEFITS
6.1
Named Fiduciaries. The Plan shall be administered by the Committee, which shall
consist of the Chief Financial Officer of the Company and four to ten other
individuals appointed by the Chief Executive Officer of the Company who are
employed by the Company.

The Committee shall be the “plan administrator” under Section 3(16)(A) of ERISA
and shall have all of the powers, rights, and duties necessary or advisable in
order to fully perform the applicable responsibilities imposed by ERISA upon
plan administrators, including the authority to delegate or allocate any of
those powers in writing in a prudent and reasonable manner consistent with
ERISA. The Committee shall be a “named fiduciary” under ERISA. The Company
agrees to maintain adequate fiduciary liability insurance with respect to the
Committee and any member or delegate thereof by reason of any act or failure to
act on behalf of the Plan or Participants in carrying out the fiduciary
obligations.
6.2
Administrative Powers and Duties. In administering the Plan, the Committee shall
have such duties and powers as may be necessary to discharge its duties
hereunder, including, but not by way of limitation, the following:

(a)
To construe and interpret the provisions of the Plan and make factual
determinations thereunder, including the discretionary power to determine the
rights or eligibility of Employees, Participants and any other persons, as well
as the amounts of their benefits under the Plan, and to remedy ambiguities,
inconsistencies, or omissions, with such determinations to be binding on all
parties;

(b)
To prescribe procedures to be followed for the proper and efficient
administration of the Plan;

(c)
To prepare and distribute information explaining the Plan;

(d)
To receive from the Employer and from all Participants such information as shall
be necessary for the proper administration of the Plan;

(e)
To prepare such reports with respect to the administration of the Plan as are
reasonable and appropriate, including the power and authority to cause to be
prepared, to execute,



147194561.3
44
 




--------------------------------------------------------------------------------





and to deliver any governmental filings related to the Plan including, without
limitation, annual reports (Form 5500 series) and Internal Revenue Service
determination letter filings;
(f)
To furnish each Participant a statement showing the status of that Participant’s
Accounts;

(g)
To appoint or employ individuals to assist in the administration of the Plan,
including the power and authority to establish one or more committees to handle
Participant claims under the Plan and to appoint or remove, for any reason,
members of any such committee;

(h)
To monitor the Plan to meet the applicable nondiscrimination rules of the Code;

(i)
To keep such accounts and records as the Committee may deem necessary or proper
in the performance of its duties under the Plan; and

(j)
As described in Article IX, to extend the Plan to Affiliates.

6.3
Claims Procedures. As required under Section 2560.503-1(b)(2) of the Department
of Labor Regulations, the claims procedures are set forth in the Plan’s Summary
Plan Description, which claims procedures are incorporated by reference into the
Plan. A Participant or a beneficiary, or the authorized representative of either
(the “claimant”), may not bring an action under ERISA Section 502(a) or
otherwise with respect to his or her claim until he or she has exhausted the
claims procedures. Any such action must be filed in a court of competent
jurisdiction within 12 months after the date on which the claimant receives the
Committee’s written denial of the claimant’s claim on appeal or, if earlier, 12
months after the date of the alleged facts or conduct giving rise to the claim
(including, without limitation, the date the claimant alleges he or she became
entitled to Plan benefits requested in the suit or legal action), or it shall be
forever barred. Any further review, judicial or otherwise, of the Committee’s
decision on the claimant’s claim shall be limited to whether, in the particular
instance, the Committee abused its discretion. In no event shall such further
review, judicial or otherwise, be on a de novo basis, as the Committee has
discretionary authority to determine eligibility and benefits and to construe
and interpret the terms of the Plan.

6.4
Applications and Forms. Any action permitted or required to be taken by a
Participant or a Participant’s beneficiary shall be made pursuant to one of the
following methods: (a) by filing a written election, (b) by telephone through a
telephone system established by the Committee for this



147194561.3
45
 




--------------------------------------------------------------------------------





purpose, or (c) by any other method designated by the Committee. A Participant
or a Participant’s beneficiary shall furnish all pertinent information requested
by the Committee.
6.5
Facility of Distribution and Payment. Whenever, in the Committee’s opinion, a
person entitled to receive any distribution or payment under the Plan is under a
legal disability or is so incapacitated as to be unable to manage financial
affairs, the Committee may make a distribution or payment to such person or the
person’s legal representative or to a relative of such person in such manner as
the Committee considers appropriate. Any distribution or payment of a benefit in
accordance with the provisions of this Section 6.5 shall be a complete discharge
of any liability for the making of such distribution or payment under the
provisions of the Plan.

6.6
Beneficiary Designations. A Participant shall designate a beneficiary or
multiple or contingent beneficiaries to whom distribution of the Participant’s
interest in the Plan shall be made in the event of the Participant’s death prior
to the full receipt thereof; provided, however, that in the event that the
Participant is married on the date of death, such beneficiary shall be deemed to
be the Participant’s surviving Spouse. The Participant may elect to change or
revoke a designated beneficiary at any time; provided, however, that in the
event that the beneficiary is the Participant’s surviving Spouse, such election
shall not be effective unless such surviving Spouse provides written consent
that acknowledges the effect of such election and is witnessed by a Plan
representative or a notary public. The affirmative designation of any
beneficiary and any elected change or revocation thereof by a Participant shall
be made on forms provided by the Committee and shall not in any event be
effective unless and until filed with the Committee. If no designated or deemed
beneficiary survives the Participant or former Participant, or if any unmarried
Participant or former Participant fails to designate a beneficiary under the
Plan, the amount payable upon the death of the Participant or former Participant
shall be paid to the Participant’s estate.

6.7
Form and Method of Designation. The affirmative designation of any beneficiary
and any elected change or revocation thereof by a Participant shall be made on
forms provided by the Committee and shall, not in any event, be effective unless
and until filed with the Committee. The Committee and all other parties involved
in making payment to a beneficiary may rely on the latest beneficiary
designation on file with the Committee at the time of payment or may make
payment pursuant to



147194561.3
46
 




--------------------------------------------------------------------------------





Section 6.6 if an effective designation is not on file, shall be fully protected
in doing so, and shall have no liability whatsoever to any person making claim
for such payment under a subsequently filed designation of beneficiary or from
any other reason.
6.8
Administrative Expenses. Unless paid by the Company and except as otherwise
provided below, all reasonable costs, charges, and expenses incurred in the
administration of the Plan, including expenses incurred by the Committee,
compensation to the Trustee, compensation to an investment manager, and any
compensation to agents, attorneys, actuaries, accountants, recordkeepers, and
other persons performing services on behalf of this Plan or for the Committee
will be paid from the Trust Fund in such portions as the Committee may direct.
As directed by the Committee, expenses to be paid from the Trust Fund may be
drawn from (a) Participants’ Accounts, in the form of a flat fee, charges for
specific services, or a percentage of the value of each Account, (b) earnings or
gains in each Investment Fund or (c) forfeitures under Section 4.2. Expenses
directly related to the investment of a particular Investment Fund (such as
brokerage, postage, express and insurance charges, and transfer taxes) shall be
paid from that Investment Fund. The Company, in its discretion, may decide to
pay the expenses incurred in operating and administering the Plan for certain
Participating Affiliates or certain Participants.



147194561.3
47
 




--------------------------------------------------------------------------------





ARTICLE VII
TRUST FUND
7.1
Trust Agreement. All assets of the Plan shall be held under the Trust Agreement
between the Company and the Trustee designated by the Company, which shall serve
at the pleasure thereof. The Trust Agreement shall provide, among other things,
for a Trust Fund to be administered by the Trustee to which all contributions
shall be paid, and the Trustee shall have such rights, powers, and duties as the
Company shall from time to time determine. All assets of the Trust Fund shall be
held, invested, and reinvested in accordance with the provisions of the Trust
Agreement.

7.2
Reversion. At no time, prior to the satisfaction of all liabilities with respect
to Participants and their beneficiaries, shall any part of the assets of the
Plan be used for or diverted to purposes other than for the exclusive benefit of
such persons; provided, however, Employer contributions may be returned to the
Employer (a) if made by the Employer by a mistake of fact, within one year after
the payment of the contribution, or (b) if a contribution is conditioned upon
the deductibility of such contribution under Code Section 404, then to the
extent the deduction is disallowed, within one year of the disallowance of the
deduction. The amount of any contribution that may be returned to the Employer
must be reduced by any portion thereof previously distributed from the Trust
Fund and by any losses of the Trust Fund allocable thereto, and in no event may
the return of such contribution cause any Participant’s Account balances to be
less than the amount of such balances had the contribution not been made under
the Plan.



147194561.3
48
 




--------------------------------------------------------------------------------





ARTICLE VIII
AMENDMENT AND TERMINATION
8.1
Amendments. The Company reserves the right to make, from time to time, any
amendments to the Plan that do not cause any part of the Accounts to be used for
or diverted to any purpose other than the exclusive benefit of Participants or
their beneficiaries and that do not operate retroactively so as to adversely
affect the rights of any Participant or beneficiary prior to such action. The
Company has delegated to the Committee the authority to cause to be prepared, to
approve, and to execute any amendments, including for the purpose of merging,
consolidating, freezing, or completing the termination of the Plan or Trust;
provided, however, approval of the board of directors of the Company is
necessary for any amendment that would result in:

(a)
The greater of a 5% or $500,000 increase in the cost of funding or administering
the Plan, unless:

(i)
the Committee reasonably believes that such amendment or action is necessary to
bring the Plan into compliance with ERISA, or any other applicable law, or to
maintain the Plan’s qualification under, or compliance with, provisions of the
Code, or

(ii)
such amendment or action is necessary to implement the provisions of any
collective bargaining or other agreement validly executed by any Employer;

(b)
Disqualification, termination, or partial termination of the Plan or loss of
tax-exempt status of the Trust;

(c)
Violation of the terms and conditions of any collective bargaining agreement for
the Plan subject to such agreement;

(d)
The appointment or removal of the Trustee, investment manager, custodian, or
other professional firm engaged by the Committee in connection with the
investment or management of the Plan’s assets;

(e)
A change in the membership or structure, or a material change in the powers,
duties, or responsibilities, of the Committee or a change in the indemnification
of any fiduciary of the Plan (except that the Committee may amend the Plan to
transfer to the Committee any or



147194561.3
49
 




--------------------------------------------------------------------------------





all of the powers, rights, responsibilities, and duties described in Section 6.2
that are currently granted by the Plan to none of the Committee, the Company, or
the Company’s board of directors); or
(f)
An increase in the duties or responsibilities of the Company’s board of
directors under the Plan.

No person has the authority to modify the terms of the Plan, except by means of
authorized written amendments to the Plan. No verbal or written representations
contrary to the terms of the Plan and its written amendments shall be binding
upon the Employer or the Plan.
8.2
Right to Terminate. The Company expects to continue the Plan indefinitely, but
the continuance of the Plan and the payment of contributions are not assumed as
contractual obligations. If the Plan shall be terminated, the Trustee shall
continue to hold, invest, and administer the Trust Fund in accordance with the
provisions of the Trust Agreement and shall make distributions therefrom in
accordance with the provisions of the Plan, as then in effect, pursuant to
instructions filed with the Trustee by the Committee upon such termination or
from time to time thereafter, subject to Section 8.4.

8.3
Action by the Company. Any action by the Company to amend or terminate the Plan
may be taken by resolution of its board of directors or by any person or persons
duly authorized by resolution of its board of directors to take such action.

8.4
Distribution of Accounts upon Plan Termination. The distribution of
Participants’ Accounts after termination of the Plan may, in the Company’s
discretion, be deferred until a reasonable time after the Company’s receipt of a
favorable Internal Revenue Service determination letter regarding the Plan’s
termination if the Company applies to the Internal Revenue Service for such
letter.



147194561.3
50
 




--------------------------------------------------------------------------------





ARTICLE IX
ADOPTION OF THE PLAN BY AFFILIATES
9.1
Adoption. In the event the Plan is adopted by appropriate action of an Affiliate
that the Committee authorizes to adopt the Plan, the Committee may determine the
effective date of the Plan as to any such Affiliate, and each such Affiliate
shall thereupon be a Participating Affiliate and included within the term
“Employer.” The Committee may also determine the extent to which service of the
employees of any such Affiliate prior to such effective date, including with a
predecessor employer, shall be counted as credited service and may otherwise
determine the terms and conditions upon which any such Affiliate may adopt the
Plan.

9.2
Withdrawal. The Company may withdraw from the Plan at any time by action of its
board of directors. Any Participating Affiliate may withdraw from the Plan by
giving at least 30 days’ written notice of its intention to withdraw to the
Committee.



147194561.3
51
 




--------------------------------------------------------------------------------





ARTICLE X
GENERAL
10.1
No Guarantee of Employment. Nothing contained in the Plan shall be construed as
a contract of employment between the Employer and any Eligible Employee or
Participant, as a right of any Eligible Employee or Participant to be continued
in the employment of the Employer, or as a limitation of the right of the
Employer to discharge any of its Employees.

10.2
Nonalienation of Benefits. Except to the extent otherwise provided by Code
Section 401(a)(13)(C) or by the issuance of a qualified domestic relations order
(within the meaning of Code Section 414(p)), benefits payable under the Plan
shall not be subject in any manner to anticipation, alienation, sale, transfer,
assignment, pledge, encumbrance, charge, garnishment, execution, or levy of any
kind, either voluntary or involuntary, including any such liability that is for
alimony or other payments for the support of a Spouse or former Spouse, or for
any other relative of the Participant, prior to actually being received by the
person entitled to the benefit under the terms of the Plan; and any attempt to
anticipate, alienate, sell, transfer, assign, pledge, encumber, charge, or
otherwise dispose of any right to benefits payable under the Plan, shall be
void.

10.3
Missing Persons. If the Committee is unable to locate a Participant or
beneficiary whose Account becomes distributable under the Plan or if the Plan
has made a distribution, but the Participant or beneficiary for any reason does
not cash the distribution check, such Account shall be administered according to
the Plan’s missing persons process as then in effect, which is made a part of
the Plan and incorporated herein by reference.

10.4
Governing Law. Except as preempted by federal law, the provisions of the Plan
will be construed in accordance with the laws of the State of North Dakota.

10.5
Merger or Consolidation of Plan. In the event of any merger or consolidation of
the Plan with, or transfer in whole or in part of the assets and liabilities of
the Plan to, another plan, the assets and liabilities of the Plan shall be
transferred to the other plan only if each Participant would, if the Plan or the
other plan then terminated, receive a benefit immediately after the merger,
consolidation, or transfer that is equal to or greater than the benefit the
Participant would have been entitled to receive if the Plan had been terminated
immediately before the merger, consolidation, or transfer.



147194561.3
52
 




--------------------------------------------------------------------------------





10.6
Distribution to Alternate Payees. Benefits may be distributed to an alternate
payee on the earliest date specified in a qualified domestic relations order,
without regard to whether such distribution is made or commences prior to the
Participant’s earliest retirement age (as defined in Code Section 414(p)(4)(B))
or the earliest date that the Participant could commence receiving benefits
under the Plan.

10.7
Construction. Whenever any words are used herein in the singular or plural, they
shall be construed as though they were used in the plural or singular, as the
case may be. The words “hereof,” “herein,” “hereunder,” and other similar
compounds containing the word “here” shall mean and refer to this entire
document and not to any particular article or section. Headings are included for
reading convenience. The text shall control if any ambiguity or inconsistency
exists between the headings and the text. References to “Participant” shall
include alternate payee or beneficiary when appropriate and even if not
otherwise already expressly stated.



147194561.3
53
 




--------------------------------------------------------------------------------





ARTICLE XI
TOP‑HEAVY PROVISIONS
11.1
Top-Heavy Plan. The Plan shall be deemed “Top-Heavy” with respect to any Plan
Year commencing on or after January 1, 1984 if, as of the last day of the
preceding Plan Year (the “Determination Date”), the present value of the
cumulative account balances for “Key Employees,” as defined in Code Section
416(i), under the Plan and all other plans in the “Aggregation Group,” as
defined below, exceeds 60% of the present value, as of the Determination Date,
of the cumulative account balances under all such plans for all employees of the
Affiliates. For purposes of this Article XI, (a) the term “Aggregation Group”
shall mean each plan of the Affiliates in which a Key Employee participates and
each other plan of the Affiliates that enables such plan to meet the
requirements of Code Section 401(a)(4) or 410; (b) the present value of such
account balances shall be computed in accordance with Code Section 416(g); and
(c) the above percentage ratio shall be determined as of the Determination Date
by a fraction, the numerator of which is the sum of the present value of the
account balances of Key Employees under the Plan and all other plans in the
Aggregation Group and the denominator of which is the sum of the present value
of the account balances under all such plans, including the Plan, for all
employees of the Affiliates. The accrued benefits of a Participant who did not
perform any services for an Employer during the one‑year period ending on the
Determination Date shall be disregarded.

11.2
Operative Provisions

(a)
For any Plan Year with respect to which the Plan is deemed Top‑Heavy, the
Employer shall make a special Employer contribution on behalf of each
Participant who is not a Key Employee with respect to such Plan Year in an
amount that, when added to the matching contribution, if any, made under the
Plan on behalf of such Participant for such Plan Year, equals 3% of the
Participant’s Section 415 compensation (as defined in Section 3.8). Any such
special Employer contributions that are used to satisfy the minimum contribution
requirements shall be treated as matching contributions for purposes of the
actual contribution percentage test and other requirements of Code Section
401(m). Notwithstanding the foregoing provisions of this Section 11.2, if a
Participant in the Plan is



147194561.3
54
 




--------------------------------------------------------------------------------





also a Participant in a defined benefit plan of the Employer, then for each Plan
Year with respect to which the Plan is Top-Heavy, such Participant’s accrual of
a minimum benefit under such other defined benefit plan in accordance with Code
Section 416(c)(1) shall be deemed to satisfy the special Employer contribution
requirements of this Section 11.2(a).
(b)
In the event the Plan is deemed “Top-Heavy” pursuant to Section 11.1, each
Participant shall have a nonforfeitable right to the Participant’s entire
Account balances, including those amounts attributable to the special Employer
contributions under this Section 11.2.



147194561.3
55
 




--------------------------------------------------------------------------------





ARTICLE XII
SPECIAL RULES FOR CERTAIN OFFICERS
Notwithstanding the provisions set forth herein, Section 16 Officers are subject
to special limitations on their ability to effect certain transactions under the
Plan, as follows: The Section 16 Officer may effect “Discretionary
Transactions,” as defined below, only in compliance with Rule 16b-3(f) of the
Securities Exchange Act of 1934, as amended.
A “Discretionary Transaction” is a transaction pursuant to the Plan that (a) is
at the volition of the Participant; (b) is not made in connection with the
Participant’s death, retirement, or termination of employment; (c) is not
required to be made available to the Participant pursuant to a provision of the
Code; and (d) results in either an intra-Plan transfer involving an issuer
equity securities fund, or a cash distribution funded by a volitional
disposition of an issuer equity security. A Discretionary Transaction shall be
exempt from Section 16(b) of the Securities and Exchange Act of 1934, as
amended, only if effected pursuant to an election made at least six months
following the date of the most recent election, with respect to any plan of the
Company that effected a Discretionary Transaction that was (i) an acquisition,
if the transaction to be exempted would be a disposition; or (ii) a disposition,
if the transaction to be exempted would be an acquisition.




147194561.3
56
 




--------------------------------------------------------------------------------






EXECUTION
The Plan is amended and restated effective as of April 1, 2020 (or such earlier
or later effective date as provided herein) and executed by a duly authorized
individual on the date set forth below.
MDU RESOURCES GROUP, INC




Date: March 30, 2020                By: /s/ Jason L. Vollmer                    
Jason L. Vollmer, Chairman
Employee Benefits Committee




147194561.3
57
 




--------------------------------------------------------------------------------






SCHEDULE A
MATCHING CONTRIBUTIONS
Each Employer identified in this Schedule A provides for matching contributions
in lieu of the standard matching contributions provided in Section 3.4(a) to the
extent described in this Schedule A. (For historical information regarding these
matching contributions, see Schedule A to the Plan as in effect prior to April
1, 2020.)
A-1
Anchorage Sand & Gravel Company, Inc. The Employer shall not make matching
contributions on behalf of its collective bargaining unit Employees effective
August 16, 2012. (The Employer’s non-bargaining unit Employees are eligible for
the standard matching contributions.)

A-2
Allstate Fire Protection (Desert Fire Protection, LLC). The Employer shall not
make matching contributions effective August 16, 2012.

A-3
Bombard Electric, LLC. The Employer shall make matching contributions equal to
50% of deferral contributions limited to 15% of Compensation each pay period
effective August 1, 2005.

A-4
Cascade Natural Gas Corporation. The Employer shall make matching contributions
equal to 25% of deferral contributions limited to 6% of Compensation each pay
period on behalf of its collective bargaining unit Employees hired before
January 1, 2007, effective July 2, 2007. (The Employer’s non-bargaining unit
Employees and bargaining unit Employees hired on or after January 1, 2007 are
eligible for the standard matching contributions.)

A-5
Hawaiian Cement. The Employer shall make matching contributions equal to 100% of
deferral contributions limited to 3% of Compensation each pay period on behalf
of its collective bargaining unit Employees hired before July 1, 2010 and shall
not make matching contributions on behalf of its collective bargaining unit
Employees hired on or after such date, effective August 1, 2005. (The Employer’s
non-bargaining unit Employees are eligible for the standard matching
contributions.)

A-6
Intermountain Gas Company. The Employer shall not make matching contributions on
behalf of its collective bargaining unit Employees effective October 12, 2008.
(The Employer’s non-bargaining unit Employees are eligible for the standard
matching contributions.)

A-7
JTL Group, Inc. Montana. The Employer shall not make matching contributions,
except that it will make the standard matching contributions on behalf of its
Employees hired or classified as salaried Employees after December 31, 2014,
effective January 1, 2015.

A-8
JTL Group, Inc. Wyoming. The Employer shall not make matching contributions,
except that it will make the standard matching contributions on behalf of Casper
hourly Employees and all other Employees hired or classified as salaried
Employees after December 31, 2014, effective January 1, 2015.

A-9
Knife River Corporation – South. The Employer shall make matching contributions
equal to 100% of deferral contributions limited to 3% of Compensation each pay
period, effective September 1, 2003.

A-10
LTM, Incorporated. The Employer shall not make matching contributions on behalf
of its collective bargaining unit Employees effective April 1, 2000. (The
Employer’s non-bargaining unit Employees are eligible for the standard matching
contributions.)

A-11
OEG, Inc. The Employer shall make matching contributions equal to 100% of
deferral contributions limited to 2% of Compensation each pay period effective
March 7, 2011, as amended May 24, 2018.



147194561.3
58
 




--------------------------------------------------------------------------------





A-12
USI Industrial Services, Inc. The Employer shall not make matching contributions
on behalf of its maintenance group Employees effective August 18, 2014. (The
Employer’s non-bargaining unit Employees are eligible for the standard matching
contributions.)

A-13
WHC, Ltd. The Employer shall make matching contributions equal to 50% of
deferral contributions limited to 6% of Compensation each pay period on behalf
of its Employees hired on or after May 1, 2010. In addition, the Employer shall
make matching contributions equal to 100% deferral contributions limited to 5%
of Compensation each pay period on behalf of its Employees hired prior to May 1,
2010. This Section A-13 is effective September 1, 2001, as amended May 1, 2010.





147194561.3
59
 




--------------------------------------------------------------------------------






SCHEDULE B
PROFIT SHARING CONTRIBUTIONS
B-1
Introduction. Pursuant to Section 3.5(a) of the Plan, certain Participating
Affiliates hereby establish profit sharing features as described in this
Schedule B and will hereafter be referred to individually as a “Schedule B
Employer” and collectively as “Schedule B Employers.” The profit sharing
features shall be in addition to all other contributions provided pursuant to
the Plan and shall be effective as of the date(s) provided below. The terms of
this Schedule B supersede the other provisions of the Plan to the extent
necessary to eliminate inconsistencies between this Schedule B and such other
provisions. (For historical information regarding these profit sharing features,
see Supplement D‑1 to the Plan as in effect prior to April 1, 2020.)

B-2
Eligibility. Participation in the profit sharing features for any Plan Year is
limited to Employees of the Schedule B Employers who satisfy the Plan’s
definition of Eligible Employee (unless otherwise specified below). The current
and original effective dates for each Schedule B Employer’s respective profit
sharing feature are listed below.

Schedule B Employer
Current Effective Date
(Original Effective Date)2
Anchorage Sand & Gravel Company, Inc. (non-union Employees)
January 1, 1999
Baldwin Contracting Company, Inc.
January 1, 1999
Capital Electric Line Builders, Inc.7
January 1, 2014
Cascade Natural Gas Corporation1
January 1, 2017
(July 2, 2007)
Concrete, Inc.
January 1, 2001
Connolly-Pacific Co.
January 1, 2007
DSS Company
January 1, 2004
(July 8, 1999)
Ellis & Eastern Company
January 1, 2019
E.S.I., Inc.
January 1, 2008
(January 1, 2003)
Fairbanks Materials, Inc.
May 1, 2008
Granite City Ready Mix, Inc.
June 1, 2002
Great Plains Natural Gas Co.1
January 1, 2017
(January 1, 2008)
Hawaiian Cement (non-union Employees hired after December 31, 2005)
January 1, 2009
Intermountain Gas Company1
January 1, 2017
(January 1, 2011)
JTL Group, Inc.5/6
January 1, 2015
(January 1, 2014)
Jebro Incorporated
November 1, 2005
Kent’s Oil Service4
January 1, 2007
Knife River – North Dakota Division, a
Division of Knife River Corporation –
North Central
January 1, 2016
(January 1, 2007)
Knife River Corporation – Mountain West
May 1, 2018
(January 1, 2015)
Knife River Corporation – North Central
January 1, 2016
(January 1, 2007)



147194561.3
60
 




--------------------------------------------------------------------------------





Schedule B Employer
Current Effective Date
(Original Effective Date)2
Knife River Corporation – Northwest
January 1, 2019
January 1, 2012
Knife River Corporation - South
January 1, 2008
(January 1, 2007)
Knife River Midwest, LLC
January 1, 2016
(April 1, 2004)
LTM, Incorporated
January 1, 2003
MDU Resources Group, Inc.1
January 1, 2017
Montana-Dakota Utilities Co.
(non-union employees)1
January 1, 2017
(January 1, 2008)
Montana-Dakota Utilities Co.
(union employees)
January 1, 2008
Northstar Materials, Inc.
January 1, 2016
(January 1, 2003)
OEG, Inc.3
March 7, 2011
Rail to Road, Inc.
January 1, 2019
Sweetman Const. Co.
(including subsidiaries)
January 1, 2019
Wagner Smith Equipment Co.
January 1, 2008
(July 1, 2000)
WBI Energy, Inc.1
January 1, 2017
(May 1, 2012)
WBI Energy Midstream, LLC1
January 1, 2017
(January 1, 2001)
WBI Energy Transmission, Inc.1
January 1, 2017
(January 1, 2009)
WHC, Ltd.
September 1, 2001

1Eligible Employees include only those in salary grade levels 29-38.
2In the event an Employer adopts a profit sharing feature on a date other than
January 1, effective as of the date of participation in the Plan, the amount of
any such contribution allocated to a Schedule B Participant shall be based on
Compensation received while in the employ of the Employer after the date of
acquisition by an Affiliate.
3Requirement to be an active Employee on the last day of the Plan Year does not
apply.
4The following Employee of Kent’s Oil Service is granted vesting service for
prior years of service with Spirit Road Oils: XXXX XXXXXXX.
5Eligible JTL Casper hourly Employees (both union and nonunion), including
Employees who participate in the Operating Engineers Local No. 800 & The Wyoming
Contractors’ Association, Inc. Pension Trust Fund for Wyoming (JTL MEP
Employees).
6Eligible salaried Employees of JTL hired after December 31, 2014 or any other
JTL Employee who transfers to a salaried position after December 31, 2014.
7Eligible Employees participating in a management incentive compensation plan
are not eligible for a profit sharing contribution.
To share in the allocation of any profit sharing contribution made by a Schedule
B Employer for a Plan Year, Participants employed by a Schedule B Employer must
be credited with 1,000 Hours of Service (prorated for the Plan Year in which the
profit sharing feature becomes effective) in that Plan Year, must be an active
Employee of the Schedule B Employer on the last day of the Plan Year, and must
not be covered by a collectively bargained unit to which the profit sharing
feature has not been extended.
However, an Eligible Employee of any Knife River Corporation Participating
Affiliate who transfers employment during the Plan Year and remains employed by
a Knife River Corporation Participating Affiliate on the last day of the Plan
Year will be eligible to receive a prorated profit sharing contribution from
each Knife River Corporation Participating Affiliate.


147194561.3
61
 




--------------------------------------------------------------------------------





Effective January 1, 2017, MDU Resources Group, Inc., Montana-Dakota Utilities
Co., Intermountain Gas Company, Cascade Natural Gas Corporation, Great Plains
Natural Gas Co., WBI Energy, Inc., WBI Energy Midstream, LLC, and WBI Energy
Transmission, Inc. (each a “Regulated Group Employer”) will provide a profit
sharing contribution to Eligible Employees who are classified in salary grade
levels 29-38, or a prorated profit sharing contribution to Eligible Employees
who transfer in or out of salary grade levels 29-38, provided the profitability
target is met and they remain employed by a Regulated Group Employer as of the
last day of the Plan Year. Profit Sharing contributions for Eligible Employees
of MDU Resources Group, Inc. will be based on an independent earnings per share
target. Profit sharing contributions for Eligible Employees of WBI Energy, Inc.,
WBI Energy Midstream, LLC, and WBI Energy Transmission, Inc. will be based on a
combined profitability target. Employees of the WBI Energy Corrosion Services
division of WBI Energy Midstream, LLC are not eligible to receive profit sharing
contributions. Profit Sharing contributions for Eligible Employees of Montana
Dakota Utilities Co., Great Plains Natural Gas Co., Intermountain Gas Company
and Cascade Natural Gas Corporation will be based on such Employers’ combined
profitability targets.
For purposes of this Schedule B, “active Employee” means an Employee who is
still on the payroll, has been temporarily laid off, or who terminated
employment due to Disability, death, or after attaining Normal Retirement Age
during the Plan Year, but does not mean an Employee whose employment has been
terminated effective on or before December 31 of the Plan Year. In addition, for
purposes of applying the requirement of completing 1,000 Hours of Service for
the Plan Year, such requirement shall not apply to Employees terminating after
attaining Normal Retirement Age, provided they are not terminated for cause.
Participants who meet the preceding requirements are referred to herein as
“Schedule B Participants.”
B-3
Amount and Allocation. For each Plan Year, the governing body of each Schedule B
Employer, in its discretion, shall determine the amount (if any) of profit
sharing contributions to be made to the Plan based upon its own profitability.
The amount of any such contribution for a Plan Year by any Schedule B Employer
shall be allocated to its Schedule B Participants based upon those Participants’
Compensation, excluding bonuses, received while employed by that Schedule B
Employer for that Plan Year.

Compensation for the first effective Plan Year of each Schedule B Employer shall
include Compensation paid to the Schedule B Participant by the Schedule B
Employer on and after such Employer’s effective date shown above.
B-4
Vesting. Notwithstanding anything in Section 4.2 to the contrary, Schedule B
Participants shall be vested in their Profit Sharing Accounts upon completing
three Years of Vesting Service. For this purpose, A “Year of Vesting Service”
means a Plan Year in which the Schedule B Participant is credited with at least
1,000 Hours of Service. Service with a Schedule B Employer and Affiliates shall
be recognized for purposes of this Section B-4, including, but not limited to,
service that occurred prior to the effective date of this Schedule B, applying
these rules as if the Schedule B Employer (and its affiliates at that time) were
Affiliates under the Plan. Schedule B Participants who were employed with Ideal
Builders, Inc. on the date of acquisition on August 29, 2008 by Knife River
Corporation – Northwest (the Southern Idaho Division) will have prior years of
service recognized for Years of Vesting Service. Notwithstanding the foregoing,
a Schedule B Participant shall be fully vested in his or her Profit Sharing
Account upon death, Disability, or attainment of Normal Retirement Age.





147194561.3
62
 




--------------------------------------------------------------------------------






SCHEDULE C.1
RETIREMENT CONTRIBUTIONS—
CERTAIN PARTICIPATING AFFILIATES
C.1-1
Introduction. Participating Affiliates identified in Section C.1-2 (each a
“Schedule C.1 Employer” and collectively “Schedule C.1 Employers”) hereby
establish retirement contribution features as described in this Schedule C.1.
The retirement contribution features shall be in addition to all other
contributions provided pursuant to the Plan. (For historical information
regarding these retirement contribution features, see Supplement D-2 to the Plan
as in effect prior to April 1, 2020.)

C.1-2
Eligibility. Participation in the retirement contributions for any Plan Year is
limited to Eligible Employees of this Schedule C.1 Employers. The current and
original effective dates for each Schedule C.1 Employer’s retirement
contribution feature are listed in the following table.

Schedule C.1 Employer
Current Effective Date (Original Effective Date)
Retirement Contribution Amount as a Percentage of Compensation
Cascade Natural Gas Corporation
(non-bargaining)
January 1, 2011
(July 2, 2007)
5%
Cascade Natural Gas Corporation
(Field Operations Bargaining Unit employees hired on or after 1/1/2007)
May 1, 2015
(July 2, 2007)
5%
Great Plains Natural Gas Co.
January 1, 2003
5%
Intermountain Gas Company
(non-bargaining)
January 1, 2011
(October 12, 2008)
5%
OEG, Inc.
May 24, 2018
(March 7, 2011)
6%
Rocky Mountain Contractors, Inc.
(non-bargaining)
January 1, 2005
5%
WBI Energy Midstream, LLC1
July 1, 2012
(January 1, 2001)
5%

1The following Employee of WBI Energy Midstream, LLC is excluded: XXXXX XXXXXXXX
due to participation in the appropriate pension plan replacement contribution.
To share in the allocation of any retirement contribution made by a Schedule C.1
Employer for a Plan Year, Eligible Employees described above must be credited
with at least 1,000 Hours of Service (prorated for the Plan Year in which the
retirement contribution feature becomes effective) in the Plan Year and must not
be covered by a collectively bargained unit to which the retirement contribution
feature has not been extended. However, if the Participant’s failure to be
credited with 1,000 Hours of Service in that Plan Year is due to the
Participant’s (i) Disability, (ii) death, or (iii) termination of employment on
or after attaining Normal Retirement Age during such Plan Year (provided that
the Participant is not terminated for cause), such Participant shall
nevertheless be entitled to share in the allocation of the retirement
contributions for such Plan Year. A Participant who is not a Highly Compensated
Employee who has met the above eligibility requirements as of June 30 each Plan
Year shall receive a pro rata allocation mid-year based on Compensation paid
through June 30. The final annual allocation shall be reduced by any such
mid-year allocation. Participants who meet the requirements of this Section
C.1-2 are referred to herein as “Schedule C.1 Participants.”
C.1-3
Amount and Allocation. For each Plan Year, each Schedule C.1 Employer shall make
retirement contributions on behalf of its Schedule C.1 Participants in an amount
equal to the applicable percentage of Compensation (excluding bonuses) listed in
the table in Section C.1-2. Compensation for the Plan Year in which the
retirement contribution feature becomes effective for



147194561.3
63
 




--------------------------------------------------------------------------------





a Schedule C.1 Employer shall include Compensation paid to a Schedule C.1
Participant during the Plan Year on and after such effective date.
C.1-4
Vesting. Notwithstanding anything in Section 4.2 to the contrary, Schedule C.1
Participants shall be vested in their Retirement Contribution Accounts upon
completing three Years of Vesting Service. For this purpose, a “Year of Vesting
Service” means a Plan Year in which the Schedule C.1 Participant is credited
with at least 1,000 Hours of Service. Service with a Schedule C.1 Employer and
Affiliates shall be recognized for purposes of this Section C.1-4, including,
but not limited to, service that occurred prior to the effective date of this
Schedule C.1, applying these rules as if the Schedule C.1 Employer (and its
affiliates at that time) were Affiliates under the Plan. Notwithstanding the
foregoing, a Schedule C.1 Participant shall be fully vested in his or her
Retirement Contribution Account upon death, Disability, or attaining Normal
Retirement Age.



147194561.3
64
 




--------------------------------------------------------------------------------






SCHEDULE C.2
RETIREMENT CONTRIBUTIONS—
MDU RESOURCES GROUP, INC. AND CERTAIN PARTICIPATING AFFILIATES
C.2-1
Introduction. Effective January 1, 2006, Participating Affiliates identified in
Section C.2-2 (each a “Schedule C.2 Employer” and collectively “Schedule C.2
Employers”) hereby establish a retirement contribution feature as described in
this Schedule C.2. The retirement contribution feature shall be in addition to
all other contributions provided pursuant to the Plan. (For historical
information regarding this retirement contribution feature, see Supplement D-6
to the Plan as in effect prior to April 1, 2020.)

C.2-2
Eligibility. Participation in the retirement contribution for any Plan Year is
limited to Eligible Employees hired after December 31, 2005 by the following
Participating Affiliates:

Knife River Corporation
MDU Construction Services Group, Inc.
MDU Resources Group, Inc.
Montana- Dakota Utilities Co.
WBI Energy, Inc.
WBI Energy Transmission, Inc.
Unless specifically bargained for, Employees covered by a collective bargaining
agreement shall not be eligible to participate in the retirement contribution
feature. Notwithstanding the foregoing, (i) WBI Energy Transmission, Inc.
Employees covered by a collective bargaining agreement shall be eligible to
participate in this retirement contribution feature effective January 1, 2006,
(ii) Montana-Dakota Utilities Co. Employees covered by a collective bargaining
agreement shall be eligible to participate in this retirement contribution
feature effective July 1, 2007, and (iii) notwithstanding any provision of the
Plan to the contrary, the following individuals shall be eligible to participate
in this retirement contribution feature upon commencing participation in the
Plan: XXXXXXX X XXXXXXX and XXXXXX X XXXXX.
To share in the allocation of any retirement contribution made by a Schedule C.2
Employer for a Plan Year, Eligible Employees described above must be credited
with at least 1,000 Hours of Service in that Plan Year; provided, however, that
if the Participant’s failure to be credited with 1,000 Hours of Service in that
Plan Year is due to the Participant’s (i) Disability, (ii) death, or (iii)
termination of employment on or after attaining Normal Retirement Age during
such Plan Year (provided the Participant is not terminated for cause), such
Participant shall nevertheless be entitled to share in the allocation of the
retirement contribution for such Plan Year. Any Participant who is not a Highly
Compensated Employee who has met the eligibility requirements above as of June
30 each Plan Year shall receive a pro rata allocation mid-year based on
Compensation paid through June 30. The final annual allocation shall be reduced
by any such mid-year allocation. Participants who meet the requirements of this
Section C.2-2 are referred to herein as “Schedule C.2 Participants.
C.2-3
Amount and Allocation. For each Plan Year, each Schedule C.2 Employer will make
a retirement contribution equal to 5% of Compensation for each Eligible
Employee. The amount of any such retirement contribution for a Plan Year shall
be allocated to Schedule C.2 Participants based on their Compensation, excluding
bonuses received while employed by the Schedule C.2 Employers.

C.2-4
Vesting. Notwithstanding anything in Section 4.2 to the contrary, Schedule C.2
Participants shall be vested in their Retirement Contribution Accounts upon
completing three years of Vesting Service. For this purpose, a “Year of Vesting
Service” means a Plan Year in which the Schedule C.2 Participant is credited
with at least 1,000 Hours of Service. Service with a Schedule C.2 Employer and
Affiliates shall be recognized for purposes of this Section C.2-4, including,
but not



147194561.3
65
 




--------------------------------------------------------------------------------





limited to, service that occurred prior to the effective date of this Schedule
C.2, applying these rules as if the Schedule C.2 Employer (and its affiliates at
that time) were Affiliates under the Plan. Notwithstanding the foregoing, a
Schedule C.2 Participant shall be fully vested in his or her Retirement
Contribution Account upon death, Disability, or attaining Normal Retirement Age.


147194561.3
66
 




--------------------------------------------------------------------------------






SCHEDULE C.3
RETIREMENT CONTRIBUTIONS—
CERTAIN PENSION PLAN PARTICIPANTS
C.3-1
Introduction. Effective January 1, 2010, Participating Affiliates that employ
the individuals described in Section C.3-2 (each a “Schedule C.3 Employer” and
collectively “Schedule C.3 Employers”) hereby establish a retirement
contribution feature as described in this Schedule C.3. The retirement
contribution feature shall be in addition to all other contributions provided
pursuant to the Plan. (For historical information regarding this retirement
contribution feature, see Supplement D-6A to the Plan as in effect prior to
April 1, 2020.)

C.3-2
Eligibility. Participation in the retirement contribution for a Plan Year is
limited to individuals who were active Participants in one of the following
plans as of December 31, 2009:

MDU Resources Group, Inc. Pension Plan for Non-Bargaining Unit Employees
Knife River Corporation Salaried Employees’ Pension Plan
Williston Basin Interstate Pipeline Company Pension Plan
Notwithstanding the foregoing, active participants in the MDU Resources Group,
Inc. Pension Plan for Collective Bargaining Unit Employees as of June 30, 2011,
shall be eligible to participate in this retirement contribution feature
effective July 1, 2011. Furthermore, active participants in the Retirement Plan
for Employees of Cascade Natural Gas Corporation, who are covered by a
collective bargaining agreement that provides for participation in such plan as
of September 30, 2012, shall be eligible to participate in this retirement
contribution feature effective January 1, 2013.
To share in the allocation of any retirement contribution made by a Schedule C.3
Employer for a Plan Year, Eligible Employees described above must be credited
with at least 1,000 Hours of Service in the Plan Year; provided, however, that
if the Participant’s failure to be credited with 1,000 Hours of Service in the
Plan Year is due to the Participant’s (i) Disability, (ii) death, or (iii)
termination of employment on or after attaining Normal Retirement Age during the
Plan Year (provided the Participant is not terminated for cause), such
Participant shall nevertheless be entitled to a retirement contribution for such
Plan Year. Any Participant who is not a Highly Compensated Employee who has met
the above eligibility requirements as of June 30 each Plan Year shall receive a
pro rata allocation mid-year based on compensation paid through June 30. The
final annual allocation shall be reduced by any such mid-year allocation.
Participants who meet the requirements of this Section C.3-2are referred to
herein as “Schedule C.3 Participants.”
C.3-3
Amount and Allocation. For each Plan Year, Schedule C.3 Participants eligible to
participate in this feature on January 1, 2010, will be credited with the
following retirement contribution based on their age as of December 31, 2009;
Schedule C.3 Participants eligible to participate in this feature on July 1,
2011, will be credited with the following contribution based on their age as of
June 30, 2011; and Schedule C.3 Participants eligible to participate in this
feature on January 1, 2013, will be credited with the following contribution
based upon their age as of December 31, 2012. The retirement contribution is
also based on such a Participant’s Compensation, excluding bonuses for the Plan
Year, paid on and after the initial effective date of the provision.

Age as of December 31, 2009, June 30, 2011, or December 31, 2012
Retirement Contribution Percentage
Less than 30
5.0%
30 but less than 35
7.0%
35 but less than 40
9.0%
40 but less than 45
10.5%
45 and over
11.5%



147194561.3
67
 




--------------------------------------------------------------------------------





Notwithstanding the foregoing, if the retirement contribution percentage above
for Participants who are Highly Compensated Employees is more than the amount
permitted under Code Section 415, the Participant’s retirement contributions
shall be reduced to the extent necessary to comply with Code Section 415. The
retirement contribution percentage above may also be reduced for Participants
who are Highly Compensated Employees, as necessary, to pass nondiscrimination
testing.
C.3-4
Vesting. Notwithstanding anything in Section 4.2 to the contrary, Schedule C.3
Participants shall be vested in their Retirement Contribution Accounts upon
completing three years of Vesting Service. For this purpose, a “Year of Vesting
Service” means a Plan Year in which the Schedule C.3 Participant is credited
with at least 1,000 Hours of Service. Service with a Schedule C.3 Employer and
Affiliates shall be recognized for purposes of this Section C.3-4, including,
but not limited to, service that occurred prior to the effective date of this
Schedule C.3, applying these rules as if the Schedule C.3 Employer (and its
affiliates at that time) were Affiliates under the Plan. Notwithstanding the
foregoing, a Schedule C.3 Participant shall be fully vested in his or her
Retirement Contribution Account upon death, Disability, or attaining Normal
Retirement Age.



147194561.3
68
 




--------------------------------------------------------------------------------






SCHEDULE C.4
RETIREMENT CONTRIBUTIONS—
JTL GROUP, INC.
C.4-1
Introduction. Effective January 1, 2005, JTL Group, Inc. (“JTL”), a
Participating Affiliate, hereby established the retirement contribution feature
as described in this Schedule C.4. The retirement contribution feature shall be
in addition to all other contributions provided by JTL pursuant to the Plan.
(For historical information regarding this retirement contribution feature, see
Supplement D‑7 to the Plan as in effect prior to April 1, 2020.)

C.4-2
Eligibility. To share in the allocation of any retirement contribution made by
JTL for a Plan Year, a Participant must be an Eligible Employee of JTL. Unless
specifically bargained for, Employees covered by a collective bargaining
agreement shall not be eligible to share in this retirement contribution
feature. Participants who meet the preceding requirements are referred to herein
as “Schedule C.4 Participants.”

C.4-3
Amount and Allocation. For each Plan Year, JTL shall provide hourly Schedule C.4
Participants $1.55 (effective April 1, 2014) per Hour of Service as a retirement
contribution. The amount of any such retirement contribution for a Plan Year
will be allocated to such Participants for each Hour of Service for which the
Participant receives Compensation, excluding Hours of Service pursuant to a
prevailing wage agreement. In addition, JTL will credit salaried Schedule C.4
Participants with a retirement contribution equal to 8% of Compensation. Such
salaried Participants must have been hired and classified as a salaried Employee
prior to January 1, 2015 to receive a retirement contribution allocation. The
amount of any such retirement contribution for a Plan Year shall be allocated to
such salaried Participants based on their Compensation, excluding bonuses
received while employed by JTL.

C.4-4
Vesting. Notwithstanding anything in Section 4.2 to the contrary, Schedule C.4
Participants shall be vested in their Retirement Contribution Accounts upon
completing three years of Vesting Service; provided, however that Schedule C.4
Participants who were employed by Star Aggregates, Inc. on August 31, 2007,
shall be fully vested. For this purpose, a “Year of Vesting Service” means a
Plan Year in which the Schedule C.4 Participant is credited with at least 1,000
Hours of Service. Service with JTL and Affiliates shall be recognized for
purposes of this Section C.4-4, including, but not limited to, service that
occurred prior to the effective date of this Schedule C.4, applying these rules
as if JTL (and its affiliates at that time) were Affiliates under the Plan.
Notwithstanding the foregoing, a Schedule C.4 Participant shall be fully vested
in his or her Retirement Contribution Account upon death, Disability, or
attaining Normal Retirement Age.



147194561.3
69
 




--------------------------------------------------------------------------------






SCHEDULE C.5
RETIREMENT CONTRIBUTIONS—
HAWAIIAN CEMENT, MAUI CONCRETE AND AGGREGATE DIVISION
C.5-1
Introduction. Effective July 1, 2015, Hawaiian Cement (“HC”), a Participating
Affiliate, hereby establishes the retirement contribution feature as described
in this Schedule C.5. This retirement contribution shall be in addition to all
other contributions provided by HC pursuant to the Plan. (For historical
information regarding this retirement contribution feature, see Supplement D‑9
to the Plan as in effect prior to April 1, 2020.)

C.5-2
Eligibility. To share in the allocation of any retirement contribution made by
HC for a Plan Year, a Participant must be an Eligible Employee of HC who was an
active participant in the Pension Plan for Bargaining Unit Employees of Hawaiian
Cement, Maui Concrete and Aggregate Division as of June 30, 2015. Participants
who meet the preceding requirements are referred to herein as “Schedule C.5
Participants.”

C.5-3
Amount and Allocation. For each Plan Year, Schedule C.5 Participants will be
credited with the retirement contributions below for each Hour Worked. For this
purpose, “Hour Worked” shall mean all hours where the Employee is on HC property
performing bargaining unit work, not to include vacation, sick leave, or other
non-worked hours for which the Employee may receive Compensation from HC.

Date
Rate per Hour Worked
July 1, 2015 – April 15, 2016
$3.02
April 16, 2016 – April 15, 2017
$3.34
April 16, 2017 – April 15, 2018
$3.67
April 16, 2018 – April 15, 2019
$4.02
April 16, 2019 – April 15, 2020
$4.34

C.5-4
Vesting. Notwithstanding anything in Section 4.2 to the contrary, Schedule C.5
Participants shall be vested in their Retirement Contribution Accounts upon
completing three years of Vesting Service. For this purpose, a “Year of Vesting
Service” means a Plan Year in which the Schedule C.5 Participant is credited
with at least 1,000 Hours of Service. Service with HC and Affiliates shall be
recognized for purposes of this Section C.5-4, including, but not limited to,
service that occurred prior to the effective date of this Schedule C.5, applying
these rules as if HC (and its affiliates at that time) were Affiliates under the
Plan. Notwithstanding the foregoing, a Schedule C.5 Participant shall be fully
vested in his or her Retirement Contribution Account upon death, Disability, or
attaining Normal Retirement Age.





147194561.3
70
 




--------------------------------------------------------------------------------






SCHEDULE C.6
RETIREMENT CONTRIBUTIONS —
SWEETMAN CONST. CO. AND RAIL TO ROAD, INC.
C.6-1
Introduction. Effective October 4, 2018, Sweetman Const. Co. (“SCC”) and Rail to
Road, Inc. (“RTR”), each a Participating Affiliate, established a retirement
contribution feature as described in this Schedule C.6. This retirement
contribution feature shall be in effect from October 4, 2018 through December
31, 2018 and is in addition to all other contributions provided by SCC and RTR
pursuant to the Plan. (For historical information regarding this retirement
contribution feature, see Supplement D‑10 to the Plan as in effect prior to
April 1, 2020.)

C.6-2
Eligibility. To share in the allocation of any retirement contribution made by
SCC or RTR for the dates provided in Section C.6-1, a Participant must be an
Eligible Employee of either SCC, including its subsidiaries, or RTR.
Participants who meet the preceding requirements are referred to herein as
“Schedule C.6 Participants.”

C.6-3
Amount and Allocation. SCC and RTR shall credit Schedule C.6 Participants with a
retirement contribution equal to 3% of Compensation (which excludes Compensation
prior to the effective date of this Schedule C.6).

C.6-4
Vesting. Notwithstanding anything in Section 4.2 to the contrary, Schedule C.6
Participants shall be fully vested in their Retirement Contribution Accounts.





147194561.3
71
 




--------------------------------------------------------------------------------






SCHEDULE D
PREVAILING WAGE LAW REQUIREMENTS AND SUPPLEMENTAL CONTRIBUTIONS
D-1
Introduction. Effective January 1, 2003, the Plan covers certain Eligible
Employees who perform services for an Employer under a public contract that is
subject to the Davis-Bacon Act or similar prevailing state wage law (a
“Davis-Bacon Employee”). The portion of a Davis-Bacon Employee’s service with an
Employer that is subject to the Davis-Bacon Act or similar prevailing state wage
law (the “Prevailing Wage Law”) is referred to in this Schedule D as
“Davis-Bacon Service.” The provisions of this Schedule D are intended to modify
the terms of the Plan as applied to Davis-Bacon Employees and to allow the Plan
to qualify as a bona fide fringe benefit plan in accordance with Title 29, Part
5 of the Code of Federal Regulations and the Department of Labor guidance issued
thereunder. (For historical information regarding the Prevailing Wage Law
requirements and supplemental contributions, see Supplement G and Schedule B to
the Plan as in effect prior to April 1, 2020.)

D-2
Eligibility and Participation. A Davis-Bacon Employee who is employed on an
occasional or temporary basis and who otherwise meets the definition of an
Eligible Employee shall become a Participant upon the completion of one Hour of
Service.

D-3
Prevailing Wage Compensation. While employed in Davis-Bacon Service,
Compensation paid to a Davis-Bacon Employee and used in determining
contributions under the Plan shall be the prevailing wage required by the
Prevailing Wage Law.

D-4
Supplemental Contributions. An Employer, in its sole discretion, may make a
supplemental contribution on behalf of any Davis-Bacon Employee, other than a
Davis-Bacon Employee who is a Highly Compensated Employee, (a “supplemental
contribution”) (i) in such amount as may be necessary to satisfy the Prevailing
Wage Law’s required fringe cost to the extent that the sum of the matching
contributions and profit sharing contributions for a period are insufficient to
satisfy the Prevailing Wage Law’s required fringe cost, or (ii) in such amount
as may be necessary to satisfy the Prevailing Wage Law’s required fringe cost
without regard to any matching contributions and profit sharing contributions
made on behalf of such Davis-Bacon Employee. Any supplemental contributions made
on behalf of a Davis-Bacon Employee shall be credited to a “Davis-Bacon
Supplemental Contribution Account” established for the Davis-Bacon Employee.
Except as otherwise provided in this Schedule D, a Davis-Bacon Supplemental
Contribution Account shall be treated as an “Account” for all purposes of the
Plan and the amounts credited thereto shall be subject to the same restrictions
as applicable to amounts credited to a Participant’s Profit Sharing Account.

D-5
Depositing of Employer Contributions. Any Employer contribution made on behalf
of a Davis-Bacon Employee under the Plan that is intended to satisfy the
Prevailing Wage Law’s required fringe cost, including, but not limited to, any
matching contributions and any supplemental contributions, will be contributed
to the Trust Fund not less frequently than quarterly.

D-6
Vesting. A Davis-Bacon Employee will, at all times, have a fully vested and
nonforfeitable right to the value of his or her Matching Contribution Account
and Davis-Bacon Supplemental Contribution Account.

D-7
Davis-Bacon Match Subaccount. The Committee shall maintain as part of each
Davis-Bacon Employee’s Matching Contribution Account a subaccount to reflect the
matching contributions, if any, made on behalf of the Davis-Bacon Employee that
are intended to satisfy the Prevailing Wage Law’s required fringe cost.

D-8
Contribution Limitation. If the annual additions that would otherwise be
allocated to a Davis-Bacon Employee’s Accounts would exceed the limitations
described in Section 3.8 of the Plan for any Plan Year, any portion of the
excess amount that is attributable to contributions made on behalf of the



147194561.3
72
 




--------------------------------------------------------------------------------





Davis-Bacon Employee with respect to Davis Bacon Service shall be corrected in
accordance with Section 3.8 of the Plan.
D-9
Supplemental Contributions. Each Employer identified in this Section D-9 shall
make supplemental contributions on behalf of its Davis-Bacon Employees as
provided below.

Employer
Section D-4(i) Supplemental Contribution
Section D-4(ii) Supplemental Contribution
Effective
Concrete, Inc.
X
 
7/1/2016
JTL Group, Inc.
 
X
1/1/2005, as amended 1/1/2008 and 7/14/2014
Kent’s Oil Service
X
 
9/1/2008
Knife River Corporation – Mountain West
 
X
5/1/2018
Knife River Corporation – North Central
X
 
1/1/2003, as amended 1/1/2008
Knife River Corporation – North Central (dba Knife River – North Dakota
Division)
X
 
5/1/2010
Knife River Midwest, LLC
X
 
4/1/2017
Northstar Materials, Inc.
X
 
5/14/2010



147194561.3
73
 




--------------------------------------------------------------------------------






SCHEDULE E
PLAN MERGERS
The plans identified in this Schedule E (each a “merged plan”) merged with and
into the Plan as of the merger dates provided below. Each plan merger and
resulting transfer of assets were designed to comply with Code Sections
401(a)(12), 411(d)(6), and 414(l). This Schedule E sets forth the special
provisions applicable to the affected Participants of the merged plans on or
after the merger dates. (For historical information regarding the merged plans,
see Supplements A, B, E, H, and H-1 through H-12, as applicable, to the Plan as
in effect prior to April 1, 2020.)
E-1    Anchorage Sand and Gravel Company, Inc. Profit Sharing/401(k) Plan
(a)
Merger Date: January 1, 1995.

(b)
Affected Participants: Current and former Anchorage Sand and Gravel Company,
Inc. Employees who participate in the Plan on or after the merger date.

(c)
Participation: Each participant who had an account balance in the merged plan on
December 31, 1994 became a Participant in the Plan on the merger date.

(d)
Vesting: The affected Participants shall be 100% vested in their Accounts at all
times.

E-2    MDU Resources Group, Inc. Tax Deferred Compensation Savings Plan
(a)
Merger Date: January 1, 1999.

(b)
Participation: Each participant in the merged plan became a Participant in the
Plan on the merger date.

E-3    LTM, Incorporated 401(k) Employee Savings Plan
(a)
Merger Date: April 1, 2000.

(b)
Affected Participants: Current and former LTM, Incorporated bargaining Employees
who participate in the Plan on or after the merger date.

(c)
Participation: Each participant who had an account balance in the merged plan on
March 31, 2000 became a Participant in the Plan on the merger date.

(d)
Vesting: On the merger date, the affected Participants became fully vested in
their Accounts.

(e)
Administrative Expenses: Expenses incurred in operating and administering the
Plan on behalf of the affected Participants shall be paid from assets of the
Plan attributable to such Participants.

E-4    Umpqua River Navigation Company Retirement Plan
(a)
Merger Date: January 1, 2003.

(b)
Affected Participants: Former Umpqua River Navigation Company Employees who
participate in the Plan on the merger date. (As of April 1, 2020, there are no
Participants employed by Umpqua River Navigation Company.)



 
74
 




--------------------------------------------------------------------------------





(c)
Participation: Each participant who had an account balance in the merged plan on
December 31, 2002 became a Participant in the Plan on the merger date.

(d)
Vesting: On the merger date, the affected Participants became fully vested in
their Accounts.

(e)
Distribution: For a Participant with a portion of his or her Account consisting
of amounts transferred from the merged plan in connection with the plan merger,
whose entire vested Account is in excess of $5,000 and who terminates employment
and requests distribution prior to April 1, 2003, distribution may be made in
the form of an annuity subject to Code Section 401(a)(11).

E-5    Morse Bros., Inc. Employee’s Profit-Sharing Plan and Trust
(a)
Merger Date: September 1, 2004.

(b)
Affected Participants: Participants who had a portion of their Accounts
transferred from the merged plan in connection with the plan merger.

(c)
Participation: Each affected Participant became a Participant in the Plan on the
merger date.

(d)
Vesting: Notwithstanding anything in Section 4.2 of the Plan to the contrary and
except as otherwise provided with respect to Normal Retirement Age or
Disability, an affected Participant who terminates employment on or after
September 1, 2004, shall be vested in his or her Profit Sharing Account in
accordance with the following schedule:

Years of Vesting Service
Vested Percentage
Less than 2 years
0%
2 years but less than 3 years
20%
3 years or more
100%

For this purpose, a “Year of Vesting Service” means a Plan Year in which the
affected Participant is compensated for 1,000 or more Hours of Service. For this
purpose, an affected Participant shall be credited with any years of vesting
service credited under the merged plan.
(e)
Distribution: For an affected Participant whose entire vested Account is in
excess of $5,000 and who terminates employment and requests distribution prior
to December 31, 2004, distribution may be made in the form of an annuity or
installments, subject to Code Section 401(a)(11) and the terms of the merged
plan as in effect on the merger date (the applicable terms of the merged plan
being incorporated herein by this reference).

(f)
Section 4.5 Withdrawals: An affected Participant who requests and is approved
for a withdrawal pursuant to Section 4.5 of the Plan shall have included in the
available amount any such amounts transferred from the merged plan in connection
with the plan merger.

(g)
After-Tax Withdrawals: An affected Participant may withdraw, by written election
to the Committee, but not more than once per Plan Year, all or any portion of
any after-tax contributions transferred from the merged plan in connection with
the plan merger.

E-6    Pouk & Steinle Retirement Savings Plan
(a)
Merger Date: September 1, 2004.



147194561.3
75
 




--------------------------------------------------------------------------------





(b)
Affected Participants: Participants who had a portion of their Accounts
transferred from the merged plan in connection with the plan merger.

(c)
Participation: Each affected Participant became a Participant in the Plan on the
merger date.

(d)
Vesting: The affected Participant shall be fully vested in their Accounts.

(e)
Distribution: For an affected Participant whose entire vested Account is in
excess of $5,000 and who terminates employment and requests distribution prior
to December 31, 2004, distribution may be made in the form of an annuity,
subject to Code Section 401(a)(11) and the terms of the merged plan as in effect
as of the merger date (the applicable terms of the merged plan are incorporated
herein by this reference) and Code Section 401(a)(11).

(f)
Hardship Withdrawals: An affected Participant who requests and is approved for a
hardship withdrawal pursuant to Section 4.5(a) of the Plan shall have included
in the available amount any such amounts transferred from the merged plan in
connection with the plan merger.

E-7
Northwest AGC Chapters 401(k) Profit Sharing Plan, as Adopted by Oregon
Electronic Construction, Inc.

(a)
Merger Date: September 1, 2004.

(b)
Affected Participants: Participants who had a portion of their Accounts
transferred from the merged plan in connection with the plan merger.

(c)
Participation: Each affected Participant became a Participant in the Plan on the
merger date.

(d)
Vesting: The affected Participants shall be fully vested in their Accounts.

(e)
Distribution: For an affected Participant whose entire vested Account is in
excess of $5,000 and who terminates employment and requests distribution prior
to December 31, 2004, distribution may be made in the form of an annuity or
installments, subject to Code Section 401(a)(11) and the terms of the merged
plan as in effect as of the merger date (the applicable terms of the merged plan
are incorporated herein by this reference).

(f)
Hardship Withdrawals: An affected Participant who requests and is approved for a
hardship withdrawal pursuant to Section 4.5(a) of the Plan shall have included
in the available amount any such amounts transferred from the merged plan in
connection with the plan merger.

E-8    Savings Plan for Salaried Employees of Hawaiian Cement
(a)
Merger Date: October 1, 2004.

(b)
Affected Participants: Participants who had their Accounts transferred from the
merged plan in connection with the plan merger.

(c)
Participation: Each affected Participant became a Participant in the Plan on the
merger date.

(d)
Vesting: The affected Participants shall be fully vested in their Accounts.



147194561.3
76
 




--------------------------------------------------------------------------------





(e)
Hardship Withdrawals: An affected Participant who requests and is approved for a
hardship withdrawal pursuant to Section 4.5(a) of the Plan shall have included
in the available amount any such amounts transferred from the merged plan in
connection with the plan merger.

E-9    Loy Clark Pipeline Company 401(k) Plan
(a)
Merger Date: December 29, 2004.

(b)
Affected Participants: Participants who had a portion of their Accounts
transferred from the merged plan in connection with the plan merger.

(c)
Participation: Each affected Participant employed by Loy Clark Pipeline Company
as of the merger date became a Participant in the Plan on the merger date.

(d)
Vesting: The affected Participants shall be fully vested in their Accounts.

(e)
Distribution: An affected Participant whose entire vested Account is in excess
of $5,000 and who terminates employment and requests distribution prior to March
31, 2005, distribution may be made in the form of an annuity or installments,
subject to Code Section 401(a)(11) and the terms of the merged plan as in effect
on the merger date (the applicable terms of the merged plan being incorporated
herein by this reference).

E-10
Montana Contractors’ Association, Inc. Money Purchase Retirement Plan and Trust,
as Adopted by JTL Group, Inc. (the “Money Purchase Plan”) and Montana
Contractors’ Association, Inc. 401(k) Retirement Plan and Trust, as Adopted by
JTL Group, Inc.

(a)
Merger Date: December 29, 2004.

(b)
Affected Participants: Participants who had a portion of their Accounts
transferred from the merged plans in connection with the plan mergers.

(c)
Participation: Each affected Participant employed by JTL Group, Inc. as of the
merger date became a Participant in the Plan on the merger date.

(d)
Vesting: The affected Participants shall be fully vested in their Accounts.

(e)
Distribution: For an affected Participant whose entire vested Account is in
excess of $5,000 and who terminates employment and requests distribution prior
to February 1, 2005, distribution may be made in the form of an annuity or
installments, subject to Code Section 401(a)(11) and the terms of the merged
plans as in effect on the merger date (the applicable terms of the merged plans
being incorporated herein by this reference). Any distribution requests made on
or after February 1, 2005, shall be made in accordance with Section 4.4 of the
Plan, provided, however, an affected Participant’s Account attributable to the
Money Purchase Plan may be distributed in the form of a 50% joint and survivor
annuity (for a married Participant) or single life annuity (for an unmarried
Participant or married Participant with spousal written and notarized consent).

E-11
Rocky Mountain Contractors Employees’ Profit Sharing Plan and Rocky Mountain
Contractors Employees’ Pension Plan (the “Pension Plan”), as Adopted by Rocky
Mountain Contractors, Inc. and Hamlin Electric Company

(a)
Merger Date: December 31, 2004.

(b)
Affected Participants: Participants who had a portion of their Accounts
transferred from the merged plans in connection with the plan mergers.



147194561.3
77
 




--------------------------------------------------------------------------------





(c)
Participation: Each affected Participant became a Participant in the Plan on the
merger date.

(d)
Vesting: Notwithstanding anything in Section 4.2 to the contrary and except as
otherwise provided with respect to Normal Retirement Age or Disability, affected
Participants shall be vested in their employer contributions transferred from
the merged plans as follows:

Years of Vesting Service
Vested Percentage
Less than 2 years
0%
2 years but less than 3 years
20%
3 years or more
100%

For this purpose, a “Year of Vesting Service” means a Plan Year in which the
affected Participant is compensated for 1,000 or more Hours of Service. An
affected Participant shall be credited with any years of vesting service
credited under the merged plans.
(e)
Hardship and Age 59½ Withdrawals: An affected Participant who requests and is
approved for a withdrawal pursuant to Section 4.5(a) or 4.5(b) of the Plan shall
have excluded from the available amount any portion of the affected
Participant’s Account that was transferred from the Pension Plan in connection
with the plan merger. In addition, if the affected Participant is married and a
portion of the Account is attributable to the Pension Plan, the affected
Participant must obtain spousal written consent, which consent must either be
notarized or witnessed by a Plan representative.

(f)
Loans: If an affected Participant is married and a portion of the Account is
attributable to the Pension Plan, the affected Participant must obtain spousal
written consent in order to obtain a loan under Section 4.8 of the Plan, which
consent must either be notarized or witnessed by a Plan representative.

(g)
Distribution: For an affected Participant whose entire vested Account is in
excess of $5,000 and who terminates employment and requests distribution prior
to March 15, 2005, distribution may be made in the normal form of an annuity or
installments, subject to Code Section 401(a)(11) and the terms of the merged
plans as in effect on the merger date (the applicable terms of the merged plans
being incorporated herein by this reference). Any distribution requests made on
or after March 15, 2005 shall be made in accordance with Section 4.4 of the
Plan, provided, however, an affected Participant’s Account attributable to the
Pension Plan may be distributed in the form of a 50% joint and survivor annuity
(for a married Participant) or single life annuity (for an unmarried Participant
or married Participant with spousal written and notarized consent).

E-12    Hawaiian Cement Non-Salaried Employees 401(k) Plan
(a)
Merger Date: August 1, 2005.

(b)
Affected Participants: Participants who had their Accounts transferred from the
merged plan in connection with the plan merger.

(c)
Participation: Each affected Participant became a Participant in the Plan on the
merger date.

(d)
Vesting: The affected Participants shall be fully vested in their Accounts.



147194561.3
78
 




--------------------------------------------------------------------------------





(e)
Hardship Withdrawals: An affected Participant that requests and is approved for
a hardship withdrawal pursuant to Section 4.5(a) of the Plan will have included
in the available amount any such amounts transferred from the merged plan in
connection with the plan merger.

E-13    Bauerly Brothers, Inc. Davis-Bacon Pension Plan
(a)
Merger Date: December 1, 2005.

(b)
Affected Participants: Participants who had a portion of their Accounts
transferred from the merged plan in connection with the plan merger.

(c)
Vesting: An affected Participant shall be fully vested in the amounts
transferred from the merged plan in connection with the plan merger, with the
balance of such Participant’s Account being vested in accordance with Section
4.2 of the Plan.

(d)
Distribution: Distribution shall be made in accordance with Section 4.4 of the
Plan, provided, however, that an affected Participant’s Account attributable to
the merged plan may be distributed in the form of a 50% joint and survivor
annuity (for a married Participant) or single life annuity (for an unmarried
Participant or married Participant with spousal written and notarized consent).

(e)
Withdrawals: An affected Participant who requests and is approved for a
withdrawal pursuant to Section 4.5 of the Plan, shall have excluded from the
available amount any portion of the affected Participant’s Account that was
transferred from the merged plan in connection with the plan merger. In
addition, if the affected Participant is married and a portion of his or her
Account is attributable to the merged plan, the Participant must obtain spousal
written consent, which must be either notarized or witnessed by a Plan
representative.

(f)
Loans: If an affected Participant is married, and a portion of his or her
Account is attributable to the merged plan, the affected Participant must obtain
spousal written consent in order to obtain a loan under Section 4.8 of the Plan,
which consent must either be notarized or witnessed by a Plan representative.

E-14    Buffalo Bituminous, Inc. Davis-Bacon Pension Plan
(a)
Merger Date: December 1, 2005.

(b)
Affected Participants: Participants who had a portion of their Accounts
transferred from the merged plan in connection with the plan merger.

(c)
Vesting: An affected Participant shall be fully vested in the amounts
transferred from the merged plan in connection with the plan merger, with the
balance of such Participant’s Account being vested in accordance with Section
4.2 of the Plan.

(d)
Distribution: Distribution shall be made in accordance with Section 4.4 of the
Plan, provided, however, that an affected Participant’s Account attributable to
the merged plan may be distributed in the form of a 50% joint and survivor
annuity (for a married Participant) or single life annuity (for an unmarried
Participant or married Participant with spousal written and notarized consent).

(e)
Withdrawals: An affected Participant who requests and is approved for a
withdrawal pursuant to Section 4.5 of the Plan, shall have excluded from the
available amount any portion of the affected Participant’s Account that was
transferred from the merged plan in connection with the plan merger. In
addition, if the affected Participant is married and a portion of his or her
Account is attributable to the merged plan, the Participant must obtain



147194561.3
79
 




--------------------------------------------------------------------------------





spousal written consent, which must be either notarized or witnessed by a Plan
representative.
(f)
Loans: If an affected Participant is married, and a portion of his or her
Account is attributable to the merged plan, the affected Participant must obtain
spousal written consent in order to obtain a loan under Section 4.8 of the Plan,
which consent must either be notarized or witnessed by a Plan representative.

E-15    Granite City Ready Mix 401(k) Plan for Union Employees
(a)
Merger Date: December 1, 2006.

(b)
Affected Participants: Participants who had a portion of their Accounts
transferred from the merged plan in connection with the plan merger.

(c)
Participation: Each affected Participant became a Participant in the Plan on the
merger date.

(d)
Vesting: An affected Participant shall be fully vested in the amounts
transferred from the merged plan in connection with the plan merger, with the
balance of such Participant’s Account being vested in accordance with Section
4.2 of the Plan. Notwithstanding Section 4.2 of the Plan, however, each affected
Participant shall become fully vested in his or her Accounts upon attainment of
age 55.

(e)
Distribution: Distribution shall be made in accordance with Section 4.4 of the
Plan, provided, however, that an affected Participant’s Account attributable to
the merged plan may be distributed in the form of a 50% joint and survivor
annuity (for a married Participant) or single life annuity (for an unmarried
Participant or married Participant with spousal written and notarized consent).

(f)
Hardship Withdrawals: An affected Participant that requests and is approved for
a hardship withdrawal pursuant to Section 4.5(a) of the Plan will have included
in the available amount any such amounts transferred from the merged plan in
connection with the plan merger.

E-16    Bauerly Brothers, Incorporated 401(k) Plan
(a)
Merger Date: March 20, 2009.

(b)
Affected Participants: Participants who had their Accounts transferred from the
merged plan in connection with the plan merger.

(c)
Participation: An affected Participant employed by Knife River Corporation –
North Central (formerly, Bauerly Brothers, Incorporated), became a Participant
in the Plan on the merger date.

(d)
Vesting: An affected Participant shall be fully vested in the amounts
transferred from the merged plan in connection with the plan merger, with the
balance of such Participant’s Account being vested in accordance with Section
4.2 of the Plan. Any profit sharing contributions made on the behalf of an
affected Participant shall be subject to a three-year cliff vesting schedule.

(e)
Distribution: Distribution shall be made in accordance with Section 4.4 of the
Plan, provided, however, that an affected Participant’s Account attributable to
the merged plan may be distributed in the form of a 50% joint and survivor
annuity (for a married Participant) or single life annuity (for an unmarried
Participant or married Participant with spousal written and notarized consent).



147194561.3
80
 




--------------------------------------------------------------------------------





(f)
Hardship Withdrawals: An affected Participant that requests and is approved for
a hardship withdrawal pursuant to Section 4.5(a) of the Plan will have included
in the available amount any such amounts transferred from the merged plan in
connection with the plan merger.





147194561.3
81
 


